Filed:    January 28, 2011

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-1740
                       (1:08-cv-01076-AMD


SHIRLEY M. BARBOUR; HARRY M. BARKER; ANTHONY BURTON;
WILLIAM J. CLINE; BARBARA FAULKNER; RAYMOND N. FLECK, JR.;
ARTHUR HAMILTON, II; DANIEL L. HAMM; TROY L. HARRIS; GARY
LANDAU; VINCENT MARRA; PEGGY A. MURPHY; RICHARD DOUGLAS
PERMENTER; PATRICIA PIERSON; JEFFREY N. ROBERTS; ANNIE
SMITH RODGERS; REESS H. SCOTT; JOYCE SEE; RONEY SMITH; FRED
M. STEWART; DANIEL LEE TICHNELL; ROBERT THOMAS; CHARLES F.
WADKINS,

               Plaintiffs - Appellants,

          v.

INTERNATIONAL   UNION,  UNITED   AUTOMOBILE,  AEROSPACE  AND
AGRICULTURAL IMPLEMENT WORKERS OF AMERICA; LOCAL NO. 1183 OF
INTERNATIONAL   UNION,  UNITED   AUTOMOBILE,  AEROSPACE  AND
AGRICULTURAL IMPLEMENT WORKERS OF AMERICA; LOCAL NO. 1212 OF
INTERNATIONAL   UNION,  UNITED   AUTOMOBILE,  AEROSPACE  AND
AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,

               Defendants - Appellees.

------------------------------

AMERICAN FEDERATION   OF   LABOR   AND   CONGRESS    OF   INDUSTRIAL
ORGANIZATIONS,

               Amicus Supporting Appellees.



                             O R D E R


          The Court amends its opinion filed January 27, 2011,

as follows:
          On page 7, first full paragraph, line 3 –- April 28,

2009, is corrected to read April 28, 2008.



                                    For the Court – By Direction


                                        /s/ Patricia S. Connor
                                                  Clerk




                                2
              ON REHEARING EN BANC

                       PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


SHIRLEY M. BARBOUR; HARRY M.          
BARKER; ANTHONY BURTON;
WILLIAM J. CLINE; BARBARA
FAULKNER; RAYMOND N. FLECK, JR.;
ARTHUR HAMILTON, II; DANIEL L.
HAMM; TROY L. HARRIS; GARY
LANDAU; VINCENT MARRA; PEGGY
A. MURPHY; RICHARD DOUGLAS
PERMENTER; PATRICIA PIERSON;
JEFFREY N. ROBERTS; ANNIE SMITH
RODGERS; REESS H. SCOTT; JOYCE
SEE; RONEY SMITH; FRED M.
STEWART; DANIEL LEE TICHNELL;            No. 08-1740
ROBERT THOMAS; CHARLES F.
WADKINS,
             Plaintiffs-Appellants,
                v.
INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS
OF AMERICA; LOCAL NO. 1183 OF
INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS
                                      
2                BARBOUR v. INTERNATIONAL UNION


OF AMERICA; LOCAL NO. 1212 OF              
INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS
OF AMERICA,

            Defendants-Appellees.
                                           
AMERICAN FEDERATION OF LABOR
AND CONGRESS OF INDUSTRIAL
ORGANIZATIONS,
     Amicus Supporting Appellees.
                                           
         Appeal from the United States District Court
          for the District of Maryland, at Baltimore.
                Andre M. Davis, District Judge.
                    (1:08-cv-01076-AMD)

                  Argued: September 23, 2010

                    Decided: January 27, 2011

   Before TRAXLER, Chief Judge, WILKINSON,
  NIEMEYER, MOTZ, KING, GREGORY, SHEDD,
DUNCAN, AGEE, KEENAN, and WYNN, Circuit Judges,
      and HAMILTON, Senior Circuit Judge.*



Vacated and remanded by published opinion. Senior Judge
Hamilton wrote the opinion, in which Judges Motz, King,
Gregory, Shedd, Keenan, and Wynn joined. Judge Agee wrote

  *Judges Michael, Davis, and Diaz did not sit with the en banc court or
participate in this decision.
                  BARBOUR v. INTERNATIONAL UNION                        3
a separate opinion concurring in the judgment, in which Chief
Judge Traxler and Judges Wilkinson, Niemeyer, and Duncan
joined.


                             COUNSEL

ARGUED: Thomas C. Costello, COSTELLO LAW GROUP,
Baltimore, Maryland, for Appellants. Ava Barbour, INTER-
NATIONAL UNION, UAW, Detroit, Michigan, for Appel-
lees. James B. Coppess, AFL-CIO, Washington, D.C., for
Amicus Supporting Appellees. ON BRIEF: John H. West,
III, WEST & COSTELLO, LLC, Baltimore, Maryland, for
Appellants. Wendy L. Kahn, Jeffrey W. Burritt, ZWERD-
LING, PAUL, KAHN & WOLLY, PC, Washington, D.C., for
Appellees. Lynn K. Rhinehart, Lorrie E. Bradley, AFL-CIO,
Washington, D.C., for Amicus Supporting Appellees.


                              OPINION

HAMILTON, Senior Circuit Judge:

   Twenty-three former employees (the Retirees) of Chrysler
Corporation (Chrysler) brought this action against the Interna-
tional Union, United Automobile, Aerospace and Agricultural
Implement Workers of America (the International), Local No.
1183 of the International Union, United Automobile, Aero-
space and Agricultural Implement Workers of America (Local
1183), and Local No. 1212 of the International Union, United
Automobile, Aerospace and Agricultural Implement Workers
of America (Local 1212), in the Circuit Court for Cecil
County, Maryland.1 The UAW removed the action to the
United States District Court for the District of Maryland,
  1
    We refer to the International, Local 1183, and Local 1212 collectively
as the UAW.
4              BARBOUR v. INTERNATIONAL UNION
alleging that the claims asserted by the Retirees were com-
pletely preempted by federal labor law. After the UAW
sought Rule 12(b)(6) dismissal on a variety of grounds, the
Retirees moved to remand the case back to Maryland state
court, alleging that the notice of removal was untimely filed,
and, alternatively, that their claims were not completely pre-
empted. The district court denied the motion to remand, hold-
ing that the notice of removal was timely filed. The district
court also granted the motion to dismiss, holding that,
although the Retirees’ claims were completely preempted, the
claims were barred by the six-month statute of limitation con-
tained in § 10(b) of the National Labor Relations Act, 29
U.S.C. § 160(b). The Retirees challenge these rulings on
appeal. For the reasons stated below, we agree with the Retir-
ees that the district court erred when it denied the motion to
remand, because the UAW’s notice of removal was untimely
filed. Accordingly, we vacate the district court’s judgment
and remand the case to the district court with instructions to
remand the case to Maryland state court. In light of our hold-
ing on the removal issue, we do not reach the Retirees’ argu-
ments concerning the district court’s preemption and statute
of limitation rulings.

                              I

   Prior to their January 31, 2007 retirement from Chrysler,
the Retirees were employed by Chrysler at its automobile
assembly plant (the Plant) in Newark, Delaware. Each of the
Retirees were members of the International, and were mem-
bers of either Local 1183 or Local 1212.

   By the end of 2006, each of the Retirees had the requisite
years of service with Chrysler to qualify for retirement with
full benefits. However, each of the Retirees faced a difficult
retirement decision. Through a variety of sources, including,
but not limited to, statements from representatives and offi-
cers of the International, Local 1183, and Local 1212, the
Retirees became aware that Chrysler was planning to reduce
                BARBOUR v. INTERNATIONAL UNION                  5
the size of its work force and that the Plant was "a prime can-
didate for a work force reduction." (J.A. 27). Based on their
previous experience with work-force reductions, the Retirees
believed that it was in their best interests to continue to work
and forego retirement in order to determine whether the work-
force reduction would include financial incentives to
retirement-eligible employees.

   Desiring to reap the benefit of any financial incentives to
retirement-eligible employees, the Retirees sought the advice
and counsel of the UAW to determine the "best course of
action to preserve their eligibility to receive the financial ben-
efits of a retirement package." (J.A. 28). According to the
Retirees, the UAW advised them to delay their retirement
until January 31, 2007, because, "by retiring in the calendar
year 2007, any retirement package offered in 2007 would
include the [Retirees] and any other UAW member who
retired during the year 2007." (J.A. 28). Based on this advice,
the Retirees submitted the required paperwork to effectuate a
retirement date of January 31, 2007.

   Between the time they submitted their retirement paper-
work and January 31, 2007, many of the Retirees received
information that the offer of a retirement package to
retirement-eligible employees was "imminent." (J.A. 28).
Consequently, some of the Retirees considered withdrawing
their retirement paperwork and continuing to work until a
firm announcement concerning financial incentives to
retirement-eligible employees was made. In response, UAW
representatives and officers informed the Retirees that it was
unnecessary to withdraw their paperwork, because no retire-
ment package was "‘coming down’" and that any retirement
package offered in 2007 would be retroactive to January 31,
2007 and include all who retired on or after that date in 2007.
(J.A. 29). Relying on these representations, each of the Retir-
ees retired on January 31, 2007.

   Two weeks later, Chrysler announced that it would be
offering retirement incentive packages, with the agreement
6               BARBOUR v. INTERNATIONAL UNION
and approval of the UAW, for eligible employees at the Plant.
The retirement package offered had a value of approximately
$70,000 for each retiring employee. However, the terms of the
retirement package approved and agreed to by the UAW
excluded the Retirees, because the retirement package applied
prospectively, not retroactively.

   On February 11, 2008, the Retirees filed a two-count com-
plaint in the Circuit Court for Cecil County, Maryland. Count
One asserted a claim under Maryland state law for negligent
misrepresentation. The Retirees alleged that the UAW "owed
[them] both legal and fiduciary duties . . . to disclose all mate-
rial facts with regard to the status of the UAW’s negotiations
with Chrysler to the extent those negotiations impacted [the
Retirees’] decision to retire." (J.A. 52-53). Count One also
alleged that the UAW "had a duty to refrain from misrepre-
senting and omitting material facts regarding" such negotia-
tions. (J.A. 53). The Retirees alleged that the UAW "made at
least one or more of the following material misrepresentations
of fact": (1) "No retirement package was ‘coming down’ or
being currently negotiated by the UAW with Chrysler"; and
(2) "Any retirement package negotiated between the UAW
and Chrysler in 2007 would be retroactive and would apply
to any employee who retired on or after January 31, 2007."
(J.A. 53).

   Count Two asserted a negligence claim under Maryland
state law. This count alleged that the UAW breached "duties
of care, fidelity and loyalty to ensure that all material facts
regarding their relationship were fully disclosed and all
actions taken on behalf of [the Retirees] were for their protec-
tion and in their best interests." (J.A. 55). The UAW allegedly
breached such duties by failing to: (1) "advise [the Retirees]
of the true nature and extent of their negotiations with Chrys-
ler"; (2) keep the officers and representatives of Locals 1183
and Local 1212 apprised of the true nature and extent of the
International’s negotiations with Chrysler; and (3) "warn [the
Retirees] that voluntary retirement of their employment
                BARBOUR v. INTERNATIONAL UNION                   7
before the official announcement of a retirement package
would preclude them from being eligible for the receipt of
future retirement packages offered during the 2007 calendar
year." (J.A. 55-56).

   The International was served with a copy of the complaint on
March 20, 2008. Local 1183 was served with process on March
29, 2008. On April 28, 2008, more than thirty days after service
on the International, but within thirty days of service on Local
1183, but before Local 1212 was served, all three defendants
filed a joint notice of removal in the United States District Court
for the District of Maryland.

   According to the notice of removal, "[a]lthough [the Retir-
ees] characterize their claims as state law claims, the duty of
care that [the Retirees] maintain[] it is owed from [the UAW]
. . . is the duty of fair representation, . . . which arises from
UAW’s status from its exclusive bargaining authority pursu-
ant to section 9(a) of the National Labor Relations Act, 29
U.S.C. § 159." (J.A. 13). The notice further averred that,
"[b]ecause the NLRA is an ‘act regulating interstate com-
merce,’ this Court has jurisdiction pursuant to 28 U.S.C.
§ 1337." (J.A. 13).

   On May 5, 2008, the UAW filed a motion to dismiss pursu-
ant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
In the motion, the UAW argued, among other things, that the
Retirees’ claims were barred by the six-month statute of limi-
tation contained in § 10(b) of the National Labor Relations
Act, 29 U.S.C. § 160(b).

  On May 28, 2008, the Retirees filed a motion to remand the
case to Maryland state court. According to the Retirees, the
notice of removal was untimely, and, alternatively, there was
no basis for federal jurisdiction. On June 12, 2008, the district
court issued a memorandum and order denying the Retirees’
motion to remand and granting the UAW’s motion to dismiss.
The district court did not specifically address the timeliness of
8               BARBOUR v. INTERNATIONAL UNION
the UAW’s removal. Rather, the district court noted that the
Retirees had "artfully" attempted to "‘plead around’ the pre-
emptive force of federal labor law" and that their state law
claims were "completely pre-empted by the federal duty of
fair representation" in § 9(a) of the National Labor Relations
Act, id. § 159(a). (J.A. 127). The district court found that
"[t]he breach of that duty, if any, is a matter of federal, not
state, law." (J.A. 127). Concurrent with its denial of the Retir-
ees’ motion to remand, the district court granted the UAW’s
motion to dismiss, concluding that the claims were barred by
the six-month statute of limitation contained in § 10(b) of the
National Labor Relations Act, 29 U.S.C. § 160(b).

   On June 13, 2008, the Retirees filed a motion for reconsid-
eration. On the same day, the district court denied the motion.
The district court held that the joint notice of removal was
timely filed, noting that the "case . . . [provides] an excellent
opportunity for the Fourth Circuit to clarify whether the ‘first-
filed’ ‘dictum’" in McKinney v. Board of Trustees of Mayland
Community College, 955 F.2d 924 (4th Cir. 1992), "means
what it actually seems to say." (J.A. 132). The district court
also reaffirmed its earlier ruling on the preemption issue, but,
curiously, the district court did not address the Retirees’
request for reconsideration of the statute of limitation issue.

   The Retirees noted a timely appeal. On appeal, a divided
panel of this court affirmed the district court’s ruling that the
joint notice of removal had been timely filed, but reversed its
holding that the Retirees’ claims were completely preempted
by federal labor law. See Barbour v. Int’l Union, 594 F.3d
315 (4th Cir. 2010). On May 6, 2010, the panel opinion was
vacated, as a majority of active circuit judges voted to rehear
this case en banc. See Fourth Circuit Local Rule 35(c)
("Granting of rehearing en banc vacates the previous panel
judgment and opinion.").

                               II

   On appeal, the Retirees first challenge the district court’s
ruling that the joint notice of removal was timely filed. Our
                BARBOUR v. INTERNATIONAL UNION                 9
review is de novo. See Payne ex rel. Estate of Calzada v.
Brake, 439 F.3d 198, 203 (4th Cir. 2006) ("For questions con-
cerning removal to federal court, our standard of review is de
novo.").

    "Federal courts are courts of limited jurisdiction. They pos-
sess only that power authorized by Constitution and statute,
. . . which is not to be expanded by judicial decree." Kokkonen
v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377
(1994). We presume "that a cause lies outside this limited
jurisdiction, . . . and the burden of establishing the contrary
rests upon the party asserting jurisdiction." Id. Removal stat-
utes, in particular, must be strictly construed, inasmuch as the
removal of cases from state to federal court raises significant
federalism concerns. See Shamrock Oil & Gas Corp. v.
Sheets, 313 U.S. 100, 108-09 (1941) ("The power reserved to
the states under the Constitution to provide for the determina-
tion of controversies in their courts, may be restricted only by
the action of Congress in conformity to the Judiciary Articles
of the Constitution."); see also Healy v. Ratta, 292 U.S. 263,
270 (1934) ("Due regard for the rightful independence of state
governments, which should actuate federal courts, requires
that they scrupulously confine their own jurisdiction to the
precise limits which the statute has defined."); Maryland Sta-
dium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 260 (4th Cir.
2005) (noting our duty to construe removal jurisdiction
strictly because of the significant federalism concerns impli-
cated by removal). Doubts about the propriety of removal
should be resolved in favor of remanding the case to state
court. Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th
Cir. 2004) (en banc); Hartley v. CSX Transp., Inc., 187 F.3d
422, 425 (4th Cir. 1999).

   Section 1441(a) of Title 28 of the United States Code pro-
vides that "the defendant or the defendants" may seek to
remove "any civil action brought in a State court of which the
district courts of the United States have original jurisdiction."
28 U.S.C. § 1441(a). Section 1446 of Title 28 describes the
10              BARBOUR v. INTERNATIONAL UNION
appropriate removal procedure to invoke federal jurisdiction,
and requires the defendant seeking removal to file a timely
notice of removal stating the grounds for removal with the
appropriate federal district court. Id. §§ 1446(a) & (b). In
order to be timely,

     [t]he notice of removal of a civil action or proceed-
     ing shall be filed within thirty days after the receipt
     by the defendant, through service or otherwise, of a
     copy of the initial pleading setting forth the claim for
     relief upon which such action or proceeding is based
     ....

Id. § 1446(b). The thirty-day window for removal is designed
to prevent "undue delay in removal and the concomitant waste
of state judicial resources." Lovern v. Gen. Motors Corp., 121
F.3d 160, 163 (4th Cir. 1997).

   If a case involves a single defendant, the operation of
§ 1446(b) is straightforward. The defendant must file the
notice of removal within thirty days of service. When a case
involves multiple defendants, the operation of § 1446(b) gets
precarious, because, unlike § 1446(a), § 1446(b) does not
speak in terms of multiple defendants. Clearly, if all of the
defendants are served on the same day, the notice of removal
must be filed within thirty days of the date of service, and all
the defendants must consent to and join the notice of removal.
See Creasy v. Coleman Furniture Corp., 763 F.2d 656, 660
(4th Cir. 1985) (noting that "all of the defendants must agree
to the removal of the state court action"); see also Abrego
Abrego v. The Dow Chemical Co., 443 F.3d 676, 681 (9th Cir.
2006) (noting that all served defendants must join in the
notice of removal); Gossmeyer v. McDonald, 128 F.3d 481,
489 (7th Cir. 1997) (same). However, if the defendants are
served on different days, two questions arise. First, must the
notice of removal be filed within thirty days of service on the
first-served defendant or can the notice be filed within thirty
days of service on the last-served defendant? Second, if the
                BARBOUR v. INTERNATIONAL UNION                11
notice of removal must be filed within thirty days of service
on the first-served defendant, do all of the defendants have to
join the notice within thirty days of service on the first-served
defendant or can each defendant join within thirty-days of the
date they are served?

   The first circuit court to tackle the defendants-served-on-
different-days dilemma was the Fifth Circuit in Brown v.
Demco, Inc., 792 F.2d 478 (5th Cir. 1986). In that case, the
plaintiff filed an action in Louisiana state court and promptly
served the then-existing defendants. Id. at 480. After a lengthy
period of discovery, the plaintiff added two additional defen-
dants. Id. The additional defendants promptly sought removal,
with the consent of the original-served defendants. Id. In
response, the plaintiff and the intervenor-insurer moved to
remand the case to state court on the ground that the removal
was untimely. Id. The district court denied the motion, and the
intervenor-insurer sought and obtained permission to appeal.
Id.

   On appeal, the Brown court reversed. After finding that the
intervenor-insurer had standing to challenge the denial of the
motion to remand, the Brown court observed that "[t]he gen-
eral rule . . . is that ‘[i]f the first served defendant abstains
from seeking removal or does not effect a timely removal,
subsequently served defendants cannot remove . . . due to the
rule of unanimity among defendants which is required for
removal.’" Id. at 481 (quoting Tri-Cities Newspapers, Inc. v.
Tri-Cities Printing Pressmen & Assistants’ Local 349, 427
F.2d 325, 326-27 (5th Cir. 1970)). In so observing, the Brown
court rejected the notion that the "general rule" was unfair
because it prevented later-served defendants from persuading
earlier-served defendants to remove the case:

    [W]e do not perceive the suggested unfairness to the
    subsequently added defendant who is merely not
    granted an opportunity that might have been avail-
    able to others. A defendant who is added to a case
12             BARBOUR v. INTERNATIONAL UNION
     in which a co-defendant has failed to seek removal
     is in no worse position than it would have been in if
     the co-defendant had opposed removal or were
     domiciled in the same state as the plaintiff.

Id. at 482.

   The Brown court only answered the first question—when
must the notice of removal be filed—posed by the defendants-
served-on-different days dilemma. Two years later, however,
in Getty Oil Corp. v. Insurance Co. of North America, 841
F.2d 1254 (5th Cir. 1988), the Fifth Circuit addressed the sec-
ond question, that is, whether later-served defendants must
join the notice of removal within the first-served defendant’s
thirty-day window. The court answered the question in the
affirmative, adopting what is commonly referred to as the
"First-Served Defendant Rule." Id. at 1262-63. Succinctly put,
the First-Served Defendant Rule requires a notice of removal
to be filed within thirty days of service on the first-served
defendant and requires all defendants to join the notice of
removal within the first-served defendant’s thirty-day win-
dow.

   In Getty Oil, three defendants were served, the first on Sep-
tember 3, 1986, the second on September 5, 1986, and the
third on September 24, 1986. Id. at 1256. The first and second
defendants petitioned for removal on September 26, 1986, but
the third defendant joined the petition on October 24, 1986,
which was thirty days after it was served but fifty-one days
after the first defendant was served. Id. The Getty Oil court
held that: (1) a notice of removal must be filed within thirty
days of the date of service on the first-served defendant and
(2) a later-served defendant must join the notice of removal
"no later than thirty days from the day on which the first
defendant was served." Id. at 1263. In so holding, the Getty
Oil court reasoned that the First-Served Defendant Rule

     promotes unanimity among the defendants without
     placing undue hardships on subsequently served
               BARBOUR v. INTERNATIONAL UNION                13
    defendants. Indeed, if a removal petition is filed by
    a served defendant and another defendant is served
    after the case is thus removed, the latter defendant
    may still either accept the removal or exercise its
    right to choose the state forum by making a motion
    to remand.

Id. (footnote omitted). The court also noted that, "by restrict-
ing removal to instances in which the statute clearly permits
it, the [First-Served Defendant Rule] is consistent with the
trend to limit removal jurisdiction and with the axiom that the
removal statutes are to be strictly construed against removal."
Id. n.13.

   Almost four years after Getty Oil, we addressed the two
questions raised by the defendants-served-on-different-days
dilemma and adopted what is commonly referred to as the
"McKinney Intermediate Rule." Like the First-Served Defen-
dant Rule, the McKinney Intermediate Rule requires a notice
of removal to be filed within the first-served defendant’s
thirty-day window, but gives later-served defendants thirty
days from the date they were served to join the notice of
removal.

   In McKinney, a group of dismissed employees of Mayland
Community College sued the college’s board of trustees in
their individual and official capacities in North Carolina state
court, alleging unlawful discharge. 955 F.2d at 925. Three of
the twelve defendants were served on April 25, 1988, while
eight others were served on May 19, 1988. Id. The three
members of the first group and seven of the eight from the
second group filed for removal on May 25, 1998, thirty days
after service on the first three. Id. The defendants could not
find the eighth defendant in the second group to obtain her
consent to the notice of removal. Id. The plaintiffs served the
final, twelfth defendant after the filing of the notice of
removal. Id. The eighth and twelfth defendants joined in the
notice of removal on June 20, 1998, which was the thirtieth
14                 BARBOUR v. INTERNATIONAL UNION
day from the time of service on the eighth defendant and well
within the time limit for the twelfth defendant, but more than
thirty days after the first three defendants had been served. Id.

   In moving to remand the case to state court, the plaintiffs
argued that the defendants were required to consent to the
notice of removal within thirty days of service on the first
group of defendants. Id. The district court rejected that con-
tention, holding that individual defendants have thirty days
from the time they are served with process or with a com-
plaint to join in an otherwise valid notice of removal. Id.

   Our decision in McKinney addressed both of Getty Oil’s
holdings concerning the timeliness of removal. With regard to
Getty Oil’s first holding, we noted our explicit agreement with
that holding, stating that the first-served defendant "clearly
must petition for removal within thirty days." Id. at 926. In
Footnote 3 of our opinion, we agreed with the necessary cor-
ollaries to the principle that a timely notice of removal must
be filed within thirty days of service on the first-served defen-
dant:

      In a different situation, where B is served more than
      30 days after A is served, two timing issues can
      arise, and the law is settled as to each. First, if A
      petitions for removal within 30 days, the case may
      be removed, and B can either join in the petition or
      move for remand. . . . Second, if A does not petition
      for removal within 30 days, the case may not be
      removed.

Id. at 926 n.3.2
  2
    Some courts in our circuit have viewed Footnote 3 and our approval
of Getty Oil’s first holding as dicta, opining that it was not necessary for
the McKinney court to determine whether a notice of removal must be
filed within thirty days of service on the first-served defendant. See, e.g.,
Superior Painting & Contracting Co. v. Walton Tech., Inc., 207 F. Supp.
                   BARBOUR v. INTERNATIONAL UNION                          15
   With regard to Getty Oil’s second holding, that a later-
served defendant must join the notice of removal within thirty
days of the date of service on the first-served defendant, we
rejected that holding. In doing so, we made three observa-
tions. First, we observed that nothing in § 1446(b) implied "in
any way that later served defendants have less than thirty days
in which to act." Id. Second, we observed that it would be "in-
equitable" to require a later-served defendant to join a timely
filed notice of removal within thirty days of the date of ser-
vice on the first-served defendant. Id. at 927. Third, we
observed that to require a later-served defendant to join a
timely filed notice of removal within thirty days of the date
of service on the first-served defendant would necessitate
adding the term "first" before "defendant" in § 1446(b). Id.

   We then turned to plaintiffs’ argument that they should be
entitled to know within a prescribed period of time whether
the case will proceed in state or federal court. In rejecting this
argument, we first noted that, if the plaintiffs wanted to know
in which court they will be at the earliest possible date, they
need only to make sure that all defendants are served at about
the same time. Id. Second, we noted that the plaintiffs’ entitle-
ment was no greater than the defendant’s right to remove a
case that could be heard in federal court. Id.

2d 391, 393 n.4 (D. Md. 2002) (opining that Footnote 3 and our approval
of Getty Oil’s first holding are dicta); Branch v. Coca-Cola Bottling Co.
Consol., 83 F. Supp. 2d 631, 634 (D.S.C. 2000) (same). Nevertheless, only
one district court in this circuit has declined to follow the McKinney Inter-
mediate Rule. See Ratliff v. Workman, 274 F. Supp. 2d 783, 787 (S.D. W.
Va. 2003) (declining to follow McKinney Intermediate Rule because of
intervening Supreme Court precedent, namely, Murphy Brothers, Inc. v.
Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999)). As the court is sitting
en banc, it is unnecessary to decide whether Footnote 3 and our approval
of Getty Oil’s first holding are dicta. Cf. Hoffman v. Hunt, 126 F.3d 575,
584 (4th Cir. 1997) ("A decision of a panel of this court becomes the law
of the circuit and is binding on other panels unless it is overruled by a sub-
sequent en banc opinion of this court or a superseding contrary decision
of the Supreme Court.") (citations and internal quotation marks omitted).
16              BARBOUR v. INTERNATIONAL UNION
   Finally, we considered a policy concern in McKinney,
which was not present when Getty Oil was decided. In 1988,
Congress amended § 1446(a) to make notices of removal sub-
ject to Rule 11 of the Federal Rules of Civil Procedure. Id. at
928. We observed that, as amended, § 1446(a) is a further rea-
son to allow all defendants a full thirty days to investigate the
appropriateness of removal. Id. Otherwise, a later-served
defendant faces a Hobson’s Choice: either to join hurriedly in
a notice of removal and face possible Rule 11 sanctions or to
forego removal. Id. In the McKinney court’s view, Congress
did not intend to impose such a Hobson’s Choice on a later-
served defendant. Id.

   Since our decision in McKinney, three other circuits have
addressed the defendants-served-on-different days dilemma
and have rejected the First-Served Defendant Rule and the
McKinney Intermediate Rule in favor of what is commonly
referred to as the "Last-Served Defendant Rule." See Bailey
v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1209 (11th
Cir. 2008); Marano Enters. of Kan. v. Z-Teca Rests., L.P., 254
F.3d 753, 757 (8th Cir. 2001); Brierly v. Alusuisse Flexible
Packaging, Inc., 184 F.3d 527, 533 (6th Cir. 1999). In a nut-
shell, the Last-Served Defendant Rule "permits each defen-
dant, upon formal service of process, thirty days to file a
notice of removal pursuant to § 1446(b)," Bailey, 536 F.3d at
1209, and "[e]arlier-served defendants may choose to join in
a later-served defendant’s motion or not." Id. at 1207.

   In Brierly, the plaintiff filed a wrongful death action in
Kentucky state court on May 12, 1994, naming two defen-
dants. 184 F.3d at 530. The first was promptly served in June
1994, but the second was not served until the fall of 1995. Id.
at 530-31. Within thirty days of being served, the second
defendant filed a notice of removal which was consented to
by the first defendant. Id. at 531. Thereafter, the district court
denied the plaintiff’s motion to remand. Id.

  In adopting the Last-Served Defendant Rule, the Brierly
court opined that adopting the First-Served Defendant Rule
               BARBOUR v. INTERNATIONAL UNION                  17
would require the court to insert the word "‘first’" into
§ 1446(b). Brierly, 184 F.3d at 533. The court also observed
that, "[i]f Congress had intended the 30-day removal period
to commence upon service of the first defendant, it could have
easily so provided." Id. Finally, the court was persuaded that
the Last-Served Defendant Rule was necessary "as a matter of
fairness to later-served defendants." Id.

   In Marano, the plaintiff filed a fraud and breach of contract
action in Missouri state court. 254 F.3d at 754. Two of the
defendants were served on February 1, 2000, and two were
served on February 3, 2000. Id. On March 3, 2000, thirty-one
days after the February 1 service, but twenty-nine days after
the February 3 service, all the defendants (including the fifth
and final defendant who had not yet been served) jointly filed
a notice of removal. Id. The plaintiff filed a motion to remand,
which the district court denied. Id.

   In its analysis, the Marano court outlined the holdings of
the Fifth Circuit in Brown and Getty Oil, our circuit in McKin-
ney, and the Sixth Circuit in Brierly and, without discussion,
found none of the positions "particularly compelling" because
they are all "susceptible to abuse and have potential to create
inequities." Id. at 756. However, the Marano court was per-
suaded to adopt the Last-Served Defendant Rule based on the
Supreme Court’s decision in Murphy Brothers. Id. at 756-57.
In Murphy Brothers, the Court held that a defendant’s time to
remove "is triggered by simultaneous service of the summons
and complaint, or receipt of the complaint, ‘through service or
otherwise,’ after and apart from service of the summons, but
not by mere receipt of the complaint unattended by any for-
mal service." 526 U.S. at 348. According to the Marano court,

    [In Murphy Brothers,] [t]he Court held that formal
    process is required, noting the difference between
    mere notice to a defendant and official service of
    process: "An individual or entity named as a defen-
    dant is not obliged to engage in litigation unless noti-
18              BARBOUR v. INTERNATIONAL UNION
     fied of the action, and brought under a court’s
     authority, by formal process." . . . Thus, a defendant
     is "required to take action" as a defendant—that is,
     bound by the thirty-day limit on removal—"only
     upon service of a summons or other authority-
     asserting measure stating the time within which the
     party served must appear and defend." . . . The Court
     essentially acknowledged the significance of formal
     service to the judicial process, most notably the
     importance of service in the context of the time lim-
     its on removal (notwithstanding an earlier admoni-
     tion by the Court in Shamrock Oil & Gas Corp. v.
     Sheets, 313 U.S. 100, 108-09, 61 S. Ct. 868, 85 L.
     Ed. 1214 (1941), for strict construction of the
     removal statute). We conclude that, if faced with the
     issue before us today, the Court would allow each
     defendant thirty days after receiving service within
     which to file a notice of removal, regardless of
     when—or if—previously served defendants had filed
     such notices.

254 F.3d at 756.

   In Bailey, the plaintiff brought a wrongful death action in
Florida state court on February 28, 2006. 536 F.3d at 1204.
The first defendant was served on May 12, 2006, the second
on May 15, 2006, the third on May 19, 2006, and the fourth
on June 22, 2006. Id. On July 24, 2006 (July 22 was a Satur-
day), the fourth-served defendant filed a notice of removal of
the action based on complete diversity pursuant to § 1446(b).
Id. The plaintiff filed a motion to remand, which the district
court denied. Id.

  On appeal, the Bailey court put forth a variety of reasons
supporting its decision to adopt the Last-Served Defendant
Rule. Id. at 1205-09. First, the court recognized that the Last-
Served Defendant Rule was the more recent trend in the case
law. Id. at 1205-06. Second, the court was driven by equitable
                BARBOUR v. INTERNATIONAL UNION                 19
considerations, expressing concern that the First-Served
Defendant Rule: (1) causes later-served defendants to lose
their statutory right of removal through no fault of their own;
and (2) eliminates the opportunity for later-served defendants
to persuade earlier-served defendants to seek removal. Id. at
1206-07. Third, the Bailey court reasoned that the First-
Served Defendant Rule requires reading "first-served" into
§ 1446(b), whereas § 1446(b), "as written, could reasonably
be read to permit each defendant a right to remove within
thirty days of service on the individual defendant." Id. at
1207. Fourth, the Bailey court was not convinced that the
First-Served Defendant Rule was more consistent with the
rule of unanimity than the Last-Served Defendant Rule Id.
Finally, the Bailey court agreed with the Marano court that
the Supreme Court’s decision in Murphy Brothers supported
the endorsement of the Last-Served Defendant Rule. Id. at
1207-09.

   In our view, the McKinney Intermediate Rule is the most
logical and faithful interpretation of the operation of
§ 1446(b). When interpreting any statute, we must first and
foremost strive to implement congressional intent by examin-
ing the plain language of the statute. Barnhart v. Sigmon Coal
Co., 534 U.S. 438, 450 (2002). "The plainness or ambiguity
of statutory language is determined by reference to the lan-
guage itself, the specific context in which that language is
used, and the broader context of the statute as a whole." Rob-
inson v. Shell Oil Co., 519 U.S. 337, 341 (1997).

   Section 1446(b) says that if you are a defendant in a cause
of action you are under an obligation to seek removal within
thirty days of receipt of the plaintiff’s complaint. If you do not
seek removal within the thirty-day window, you have for-
feited your right to remove. Here, because the International
did not seek removal within its thirty-day window, the plain
language of § 1446(b) dictates that it forfeited its right to
removal.
20              BARBOUR v. INTERNATIONAL UNION
   The question, then, is whether we should decline to follow
the plain language of § 1446(b) simply because there is more
than one defendant in the case who was served on a different
day. In our view, it defies logic to read § 1446(b) any differ-
ently based on this circumstance, because the language of
§ 1446(b) unequivocally requires action by a defendant (seek-
ing removal within thirty days of being served), not inaction.
Equally illogical is the proposition that a first-served defen-
dant in a multiple-defendant case should believe he or she
does not have to act simply because there will be later-served
defendants in the case who may or may not file a notice of
removal. In such a scenario, the first-served defendant’s
excuse for failing to file a timely notice of removal borders
on preposterous—"I did not file a notice of removal because
I was ‘a’ defendant instead of ‘the’ defendant."

   To be sure, it seems eminently reasonable that, in drafting
§ 1446(b), Congress intended for the first-served defendant to
decide within his thirty-day window whether to remove the
case to federal court or allow the case to remain in state court.
Such routine removal decisions are made day-in and day-out
in courts all across the Nation. If the first-served defendant
decides not to remove, later-served defendants are not
deprived of any rights under § 1446(b), because § 1446(b)
does not prevent them from removing the case; rather, it is the
rule of unanimity that does. In other words, once the first-
served defendant elects to proceed in state court, the issue
concerning removal is decided under the rule of unanimity.
Alternatively, if the first-served defendant does file a notice
of removal, the later-served defendants dictate whether the
case remains in federal court, either by joining the notice or
declining to do so.

   There is a "‘strong presumption’ that the plain language of
the statute expresses congressional intent," Ardestani v. INS,
502 U.S. 129, 135 (1991), and it is only in rare and excep-
tional cases where this presumption is rebutted. Id. In this
case, we see no reason to depart from applying the plain lan-
                  BARBOUR v. INTERNATIONAL UNION                        21
guage of § 1446(b) and letting each defendant, beginning with
the first-served defendant, decide whether the case should be
removed. If the first-served defendant files a notice of
removal, later-served defendants have ample time—thirty
days from the date that each such defendant is served—to
decide whether to join the notice of removal, thus avoiding
the Hobson’s Choice we identified in McKinney. While the
operation of § 1446(b) may appear unfair to some, such oper-
ation is an inevitable feature of a court of limited jurisdiction.
Cf. Russell Corp. v. American Home Assur. Co., 264 F.3d
1040, 1050 (11th Cir. 2001) ("There are several such bright
line limitations on federal removal jurisdiction (e.g. the
removal bar for in-state defendants and the one year time limit
for diversity removals) that some might regard as arbitrary
and unfair. Such limitations, however, are an inevitable fea-
ture of a court system of limited jurisdiction that strictly con-
strues the right to remove.").

   The McKinney Intermediate Rule obviously avoids the fatal
flaw in the Last-Served Defendant Rule: The Last-Served
Defendant Rule only applies § 1446(b) to one defendant—the
last-served. Innumerable defendants can intentionally ignore
§ 1446(b) if the last-served defendant can convince the
earlier-served defendants that their intentional decision was in
error.3 It strains credulity to conclude that Congress intended
to allow defendants to flagrantly ignore § 1446(b).

   In contrast to the Last-Served Defendant Rule, the McKin-
ney Intermediate Rule seeks to apply § 1446(b)’s requirement
to act within thirty days of service to all defendants, including
the first- and last-served. As noted above, the first-served
defendant must file a notice of removal within thirty days of
service; later-served defendants have to join the notice within
thirty days of service upon them. Interpreting § 1446(b)’s
  3
   Counsel for the UAW candidly conceded at oral argument that she was
pressing for a rule that would apply § 1446(b) to only one defendant (i.e.,
the last-served) in a defendants-served-on-different-days case.
22                 BARBOUR v. INTERNATIONAL UNION
within thirty days of service requirement as applying to all
defendants instead of just one, in our opinion, carries out Con-
gress’ intent in drafting the statute, and avoids reading the
words "first-served" or "last-served" into § 1446(b).4

   It is also worth noting that, under the McKinney Intermedi-
ate Rule, the later-served defendants are in no worse position
than they would have been if the parties in the case were not
completely diverse or the first-served defendant (or any other
defendant) had opposed removal. See Brown, 792 F.2d at 482
("A defendant who is added to a case in which a co-defendant
has failed to seek removal is in no worse position than it
  4
    We recognize that § 1446(b) does not specifically address joinder.
However, it is clear that Congress, in drafting § 1446(b), sought to require
every defendant to take action seeking removal within thirty days of ser-
vice. Such action either is in the form of filing a notice of removal or join-
ing an existing notice. If all defendants act within thirty days of service,
as recognized in McKinney, we avoid reading "first[-served]" into
§ 1446(b). 955 F.2d at 927. This Congressional intent and other equitable
considerations lead us to reject the First-Served Defendant Rule in favor
of the McKinney Intermediate Rule. The McKinney court sought to fashion
a joinder rule that would be fair to both plaintiffs and defendants. Under-
standably, we concluded that, once a timely petition was filed within the
initial thirty-day window, each later-served defendant should have thirty-
days from the date of service in which to join the petition for removal,
because § 1446(b) allows each defendant thirty days in which to act, and,
perhaps more importantly, at that point in time state interests are minimal
(the case is removed) and no defendant has acted in an untimely manner.
Following the First-Served Defendant Rule would require a later-served
defendant to join the petition within the initial thirty-day window, even
though service on that defendant may have occurred more than thirty days
after service on the first-served defendant. This rule, in our view, not only
is contrary to § 1446(b)’s allowance for action within thirty days of ser-
vice, but it also penalizes a defendant who has not acted in an untimely
manner. In contrast to the McKinney Intermediate Rule, the Last-Served
Defendant Rule allows all of the defendants, except the last-served, to
both ignore § 1446(b)’s thirty-day action requirement and act in an
untimely fashion; obviously, the Last-Served Defendant Rule, which
allows a defendant to act in such a fashion, does not vindicate state inter-
ests, as the rule requires, at least in some cases, for the state court to
unnecessarily retain jurisdiction over a particular case.
               BARBOUR v. INTERNATIONAL UNION                23
would have been in if the co-defendant had opposed removal
or were domiciled in the same state as the plaintiff."). As
Judge Shedd aptly noted in his district court opinion in
Branch, "[t]he Court sees no reason why [the first-served
defendant’s] failure to remove in a timely manner should be
viewed differently simply because another defendant is in the
case." 83 F. Supp. 2d at 636.

   Finally, it is evident that the McKinney Intermediate Rule
is in line with admonitions from the Supreme Court and this
court that we should construe removal statutes narrowly and
that doubts concerning removal should be resolved in favor of
state court jurisdiction. The McKinney Intermediate Rule
requires the first-served defendant to act in a timely manner
to achieve removal. If later-served defendants desire removal,
they need only join a notice of removal that has been filed in
compliance with the time requirements of § 1446(b) and
within thirty days of the date they were served. Such interpre-
tation of § 1446(b) is narrow because it requires compliance
from the outset. Moreover, to the extent there is doubt as to
which rule is the most appropriate, it stands to reason that the
doubt should be resolved in favor of the interpretation that
requires initial—rather than later—compliance with
§ 1446(b).

   In sum, we adhere to the McKinney Intermediate Rule, as
this court has for close to nineteen years. Application of such
rule mandates that we remand this case to the district court
with instructions to remand the case to state court, because
there was no notice of removal filed within thirty days of the
date the International was served.

                              III

                               A

  The courts following the Last-Served Defendant Rule have
put forth numerous rationales supporting their adoption of the
24              BARBOUR v. INTERNATIONAL UNION
rule. None of them survives close scrutiny. First, the court in
Bailey observed "that the trend in recent case law" favored the
Last-Served Defendant Rule. 536 F.3d at 1205. However, a
recent interpretation of § 1446(b) that is inconsistent with the
statute’s plain language and results in a broad construction of
the statute simply cannot be endorsed, for obvious reasons.

   Second, the courts in Bailey and Marano pointed to inequi-
ties that flow from the First-Served Defendant Rule and the
McKinney Intermediate Rule, in particular, that the Last-
Served Defendant Rule is necessary to allow later-served
defendants an opportunity to persuade earlier-served defen-
dants to join a notice of removal. Bailey, 536 F.3d at 1206-07;
Marano, 254 F.3d at 755; see also Brierly, 184 F.3d at 533
(noting that "as a matter of fairness to later-served defen-
dants," it endorsed the Last-Served Defendant Rule). How-
ever, it is difficult to believe that Congress intended to protect
this power of persuasion when it enacted § 1446(b). In fact,
this power of persuasion rationale creates such an inequity of
its own that it is surprising that the Bailey and Marano courts
relied upon it at all. The power of persuasion rationale neces-
sarily treats multiple defendants and single defendants differ-
ently. A single defendant who deliberately chooses not to
remove a case cannot change his mind after the thirty-day
window closes. However, if that single defendant is the first-
served in a multiple-defendant case, that defendant gets
another bite at the apple simply because he is part of a
multiple-defendant case. There simply is no language in
§ 1446(b) that can be construed to suggest that Congress
intended to treat single defendants and multiple-defendants
differently in determining the timeliness of removal. Simi-
larly, there is no language in § 1446(b) suggesting that Con-
gress intended to treat multiple defendants served on the same
day differently than multiple defendants served on different
days.

   Equally flawed is the notion that the McKinney Intermedi-
ate Rule is inequitable to later-served defendants because,
                BARBOUR v. INTERNATIONAL UNION                   25
"through no fault of their own, [the later-served defendants]
might . . . lose their statutory right to seek removal." Bailey,
536 F.3d at 1206. This inequity is illusory, because it assumes
that later-served defendants can insist that a case be removed
to federal court. However, if the first-served defendant (or any
other defendant) opposes removal, the case cannot be
removed "through no fault" of the later-served defendants.

   Third, the courts in Bailey and Brierly implied that the term
"the defendant" in § 1446(b) is naturally read to be "each
defendant," and this natural reading means that "each defen-
dant" has thirty-days to file a notice of removal. Bailey, 536
F.3d at 1207; Brierly, 184 F.3d at 533. This statutory slight-
of-hand allowed the Bailey and Brierly courts to get around
the obvious import of their interpretation of § 1446(b)—that
it inserts the term "last-served" between "the" and "defen-
dant." But this removal of the definite article "the" does noth-
ing to help the Bailey and Brierly courts’ cause, because the
statute read as such requires each defendant to file a timely
notice of removal. See 28 U.S.C. § 1446(b) ("The notice of
removal . . . shall be filed within thirty days . . . ."). Under the
interpretation of the Bailey and Brierly courts, each defendant
is not filing a timely notice of removal, only the last-served
defendant is so filing. Moreover, under this interpretation,
each defendant is not acting within § 1446(b)’s thirty days of
service requirement. In any event, even with the insertion of
the word "each," if the first-served defendant fails to file a
timely notice of removal, then the rule of unanimity through
the    decision      of    the    first-served     defendant—not
§ 1446(b)—operates to defeat removal. In effect, the Bailey
and Brierly courts change the word "shall" in § 1446(b) to
"may." For obvious reasons, we are constrained to reject such
a drastic change to the statute.

   Fourth, the Bailey court observed that the Last-Served
Defendant Rule is consistent with the rule of unanimity
because it allows earlier-served defendants to join a later-
served defendant’s notice of removal. Bailey, 536 F.3d at
26              BARBOUR v. INTERNATIONAL UNION
1207. This observation is really beside the point. All three of
the rules before the court are consistent with the rule of una-
nimity, because each of them requires all of the defendants at
some point in time to unanimously agree to removal.

   The more salient question concerns when the forum selec-
tion decision must be made. The Last-Served Defendant Rule
represents the broadest interpretation of § 1446(b), resulting
in the possibility that the forum selection question may not be
resolved for quite some time, especially if discovery reveals
that additional defendants should be named or if some defen-
dants are difficult to serve. Cf. Brown, 792 F.2d at 481-82
(holding that removal was not warranted where later-served
defendants were added to a four-year old state court action
because no notice of removal was filed within thirty days of
service on the first-served defendant). One could envision
other scenarios that reduce the Last-Served Defendant Rule to
a tool to forum-shop. Put simply, embracing the broadest
interpretation of § 1446(b) simply is inconsistent with the
principle that we must narrowly construe removal statutes.
Shamrock Oil, 313 U.S. at 108-09. Such principle necessarily
means that we penalize plaintiffs, as well as defendants, that
sit on or waive their removal rights. Cf. Buchner v. F.D.I.C.,
981 F.2d 816, 818 (5th Cir. 1993) ("Unquestionably, a party
may implicitly waive its right to remove a case by failing
timely to file a notice of removal. Likewise, a party may
implicitly waive its right to contest the removal of a case on
procedural grounds by failing timely to move for remand.")
(footnotes omitted); DeLia v. Verizon Commc’ns, Inc., 258
F.R.D. 189, 190 n.2 (D. Mass. 2009) (denying Federal Rule
of Civil Procedure 56(f) motion in removed case alleging con-
structive discharge; noting that not all defendants consented
to removal, but that the plaintiff, by failing to raise it within
thirty days of the removal, waived the defect). Holding other-
wise essentially engrafts an "interest of justice" standard into
§ 1446(b), allowing a court to relax the timeliness require-
ments of § 1446(b) when the interests of justice so require.
Obviously, no such standard exists in the statute. Put simply,
               BARBOUR v. INTERNATIONAL UNION                27
removal statutes must be construed narrowly, Shamrock Oil,
313 U.S. at 108-09, and any doubt about the propriety of
removal should be resolved in favor of remanding the case to
state court, Dixon, 369 F.3d at 816. Instead of construing the
statute to encourage defendants to act in timely compliance
with § 1446(b), the courts embracing the Last-Served Defen-
dant Rule have done just the opposite. And to the extent there
is doubt about the propriety of removal, such doubt must not
be resolved in favor of an interpretation of § 1446(b) that
requires only one defendant, among many defendants, to com-
ply with the statute.

   Fifth, the Bailey and Marano courts relied on the Supreme
Court’s decision in Murphy Brothers. Bailey, 536 F.3d at
1207-09; Marano, 254 F.3d at 756-57. However, it must be
emphasized that Murphy Brothers did not involve multiple
defendants. It involved a single defendant, and the issue to be
decided was which service event triggered the running of the
thirty-day window. 526 U.S. at 347. The plaintiff argued that
the January 29, 1996 service of a faxed courtesy copy of the
complaint triggered the running of the thirty-day window; the
defendant countered that February 12, 1996, the date of for-
mal service in accordance with local law, triggered the run-
ning of the thirty-day window. Id. at 348. The Court held that
a defendant’s time to remove "is triggered by simultaneous
service of the summons and complaint, or receipt of the com-
plaint, ‘through service or otherwise,’ after and apart from
service of the summons, but not by mere receipt of the com-
plaint unattended by any formal service." Id. The Court did
not address, or even mention, the First-Served Defendant
Rule, the McKinney Intermediate Rule, or the Last-Served
Defendant Rule, or, for that matter, consider how to calculate
the period for removal in a case involving multiple defendants
served at different times. Indeed, Murphy Brothers was based
on the principle that "[a]n individual or entity named as a
defendant is not obliged to engage in litigation unless notified
of the action, and brought under a court’s authority, by formal
28              BARBOUR v. INTERNATIONAL UNION
process." Id. at 347. That principle is neither threatened nor
implicated in this case.

   The Marano and Bailey courts also seemed concerned that
the First-Served Defendant Rule and/or the McKinney Inter-
mediate Rule required or obligated later-served defendants to
engage in litigation prior to service, thus running afoul of
Murphy Brothers, because the First-Served Defendant Rule
and/or the McKinney Intermediate Rule obligated the later-
served defendants to seek removal prior to their receipt of for-
mal process. Bailey, 536 F.3d at 1208; Marano, 254 F.3d at
756. This reliance on Murphy Brothers rests on a faulty prem-
ise—that the first-served defendant will always consent to the
removal. Without the filing of a notice of removal within the
initial thirty-day window, participation by later-served defen-
dants at that juncture of the litigation is inconsequential, as a
result of the rule of unanimity, a rule that understandably was
not implicated in Murphy Brothers.

                               B

   In its brief, the UAW argues that the Last-Served Defen-
dant Rule is necessary to prevent unscrupulous plaintiffs’
attorneys from manipulating the service of process system in
order to defeat removal. Obviously missing from this argu-
ment is any empirical evidence even remotely suggesting that
such manipulation has occurred or is currently occurring in
the state and federal courts. In fact, the only empirical evi-
dence before the court here are the facts of this case, which
do not favor the UAW. Indeed, the International, Local 1183,
and Local 1212 were all represented by the same attorneys
and the most sophisticated of the three defendants, the Inter-
national, was served first and deliberately chose not to remove
the case.

                               IV

   The separate opinion of our good colleague concurring in
the judgment embraces the Last-Served Defendant Rule for
                BARBOUR v. INTERNATIONAL UNION                29
essentially the same reasons espoused by the Sixth, Eighth,
and Eleventh Circuits. However, like the analysis in the cases
from our sister circuits, we find the analysis of the separate
opinion wanting. First, the separate opinion seems more con-
cerned with what § 1446(b) does not say rather than what it
does say. Post at 39-40. Quite clearly, § 1446(b) requires a
single defendant to file a notice of removal. If a single defen-
dant does not file a notice of removal, the case cannot be
removed. The question before us, then, is whether, under the
language of § 1446(b), removal can be achieved by that single
defendant where he or she is part of a larger, multiple-
defendant case and some later-served defendant (served out-
side the single defendant’s thirty-day window) convinces the
single defendant (and all other defendants) that removal is
appropriate. The language of § 1446(b) simply does not allow
for removal under such circumstances, because such language
neither is permissive in nature, nor does it seek to protect the
right of persuasion for later-served defendants.

   Second, and along a similar vein, the separate opinion goes
on at length about how its interpretation of § 1446(b) adheres
to the statute’s plain language and does not add words to the
statute. But the separate opinion’s interpretation of § 1446(b)
does just that—it adds the word "each" to the statute. Also,
the separate opinion never recognizes the consequences of its
textual change, that is, that such interpretation changes "shall"
to "may" in § 1446(b). Moreover, the separate opinion’s inter-
pretation of § 1446(b) is premised on the assumption that each
defendant in a multiple-defendant case enjoys a procedural
right to remove a case. Such assumption is incorrect. Rather,
each defendant does not enjoy a procedural right to remove a
case, because such right is conditioned on each and every
defendant joining the notice of removal. In other words, any
defendant can defeat removal. Thus, at the end of the day, the
separate opinion’s interpretation of § 1446(b) seeks to protect
a right that does not exist in the language of the statute, that
is, the right of the last-served defendant to persuade the
earlier-served defendants that removal is appropriate. Put
30              BARBOUR v. INTERNATIONAL UNION
another way, the majority’s gripe is not necessarily with the
language of § 1446(b), but rather with the perceived unfair-
ness in the rule of unanimity, which allows one defendant to
thwart the wishes of his or her fellow defendants.

   Third, the separate opinion stresses that its construction of
§ 1446(b) is in line with the principle that we strictly construe
removal statutes. Post at 41. Of course, such stress is prem-
ised on the same erroneous assumption described above—that
each defendant in a multiple-defendant case enjoys a proce-
dural right to remove a case. In any event, the separate opin-
ion’s reliance on the principle of strict construction suffers
from another flaw. The strict construction principle is
designed to protect the interests of the state, as removal mani-
festly deprives a state from preserving the right of one of its
citizens to proceed in state court. It follows, then, that strict
construction requires us to limit the circumstances in which
removal can be obtained, not expand them. Yet, this is exactly
what the separate opinion seeks to achieve. Rather than limit-
ing the time in which the rights of the parties are fixed, thus
preserving state interests, the separate opinion seeks to
broaden the time. Rather than requiring the first-served defen-
dant to decide if he or she should proceed in state or federal
court, the separate opinion would allow such defendant
another bite at the apple. The list could go on, but suffice-it-
to-say the separate opinion pays only lip service to the time-
honored principle of strict construction. And it of course is
silent on the principle that any doubts concerning the propri-
ety of removal should be resolved against removal.

   Fourth, the separate opinion also observes that its embrace-
ment of the Last-Served Defendant Rule is "strengthened" by
the Supreme Court’s decision in Murphy Brothers. In doing
so, the separate opinion recognizes that Murphy Brothers is
not directly on point. Post at 45, 46. The separate opinion
essentially adopts the reasoning of the Marano and Bailey
courts, so no extended discussion is necessary. Succinctly put,
Murphy Brothers did not involve multiple defendants and any
                BARBOUR v. INTERNATIONAL UNION                 31
reliance here on Murphy Brothers rests on the faulty assump-
tions that each defendant enjoys a procedural right to remove
a case and that each defendant will always consent to
removal.

   Finally, the separate opinion relies on a perceived inequity
in the McKinney Intermediate Rule, namely, that the McKin-
ney Intermediate Rule prevents the last-served defendant from
persuading earlier-served defendants to join a notice of
removal. Post at 48-49. In Part III, we have adequately
addressed this perceived inequity. Suffice-it-to-say that: (1)
there is no language in § 1446(b) to suggest that Congress
intended to protect this power of persuasion when it enacted
§ 1446(b); (2) this perceived inequity relies on the same faulty
assumption mentioned above; and (3) the power of persuasion
rationale is manifestly unfair, in the sense that it treats multi-
ple defendants and single defendants differently.

                                V

   In summary, Chief Judge Ervin writing for the McKinney
court got it right back in February 1992. The McKinney Inter-
mediate Rule adheres to the plain language of § 1446(b), but,
more importantly, recognizes that federal courts are courts of
limited jurisdiction, that we should construe removal statutes
narrowly, and that any doubts should be resolved in favor of
state court jurisdiction. Accordingly, we vacate the district
court’s decision holding that the joint notice of removal was
timely filed and remand the case to the district court with
instructions to remand the case to state court.

   Given that removal was not proper, we must refrain from
addressing the Retirees’ other arguments, namely, that their
claims are not preempted by federal labor law and that their
claims are not barred by the six-month statute of limitation
contained in § 10(b) of the National Labor Relations Act, 29
U.S.C. § 160(b). See Lyng v. Northwest Indian Cemetery Pro-
tective Ass’n, 485 U.S. 439, 445 (1988) ("A fundamental and
32               BARBOUR v. INTERNATIONAL UNION
longstanding principle of judicial restraint requires that courts
avoid reaching constitutional questions in advance of the
necessity of deciding them."); Ashwander v. Tenn. Valley
Auth., 297 U.S. 288, 346-47 (1936) (Brandeis, J., concurring)
("The Court will not anticipate a question of constitutional
law in advance of the necessity of deciding it. . . . It is not the
habit of the Court to decide questions of a constitutional
nature unless absolutely necessary to a decision of the case")
(citations and internal quotation marks omitted); Columbia
Venture, LLC v. Dewberry & Davis, LLC, 604 F.3d 824, 828
(4th Cir.) ("We have held that federal preemption of state law
is a constitutional question because it is premised on the
Supremacy Clause of the United States Constitution, and
when a party provides alternative independent state law
grounds for disposing of a case, courts should not decide the
constitutional question of preemption before considering the
state law grounds."), cert. denied, 2010 WL 3644597 (U.S.
November 29, 2010); Bell Atl. Md., Inc. v. Prince George’s
County, 212 F.3d 863, 865 (4th Cir. 2000) (discussing consti-
tutional nature of preemption analysis); see also H & R Block
E. Enter., Inc. v. Raskin, 591 F.3d 718, 723-24 (4th Cir. 2010)
(applying Bell Atlantic to remand the case for consideration
of whether the statute applied to the plaintiff before deciding
whether it was preempted).5

                                   VACATED AND REMANDED

AGEE, Circuit Judge, concurring in the judgment:

   While I concur in the judgment of the Court, I respectfully
disagree with the basis upon which the majority opinion rests
that judgment. As explained below, I believe the last-served
defendant rule represents the more accurate and appropriate
  5
   In its review of the district court’s judgment, the separate opinion
addresses the preemption issue raised by UAW. We emphasize that this
preemption discussion is not binding on remand to the Circuit Court for
Cecil County, Maryland.
                  BARBOUR v. INTERNATIONAL UNION                       33
reading of the terms of 28 U.S.C. § 1446(b).1 Therefore, I do
not join the majority’s adoption of the McKinney rule and
would hold that the UAW’s notice of removal was timely.
Nonetheless, because I do not find that complete preemption
applies to the Retirees’ claims, I would remand the case to the
state court because the district court lacked subject matter
jurisdiction. Accordingly, I concur only in the Court’s judg-
ment remanding this case to the Maryland state court.

                                    I.

   The threshold issue to consider is whether the notice of
removal was timely. See Fakouri v. Pizza Hut of Am., Inc.,
824 F.2d 470, 472 (6th Cir. 1987) ("‘In reviewing a denial of
a motion to remand a removed case, we look to whether the
case was properly removed to federal court in the first place.’"
(quoting Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818
(9th Cir. 1985))); see also Ahearn v. Charter Twp. of Bloom-
field, 100 F.3d 451, 456-57 (6th Cir. 1996) (recognizing that
"[w]ithout proper removal, a state-court action does not
belong in federal court in the first place," finding removal was
improper, and declining to "express [an] opinion on the mer-
its"). If the notice was untimely, we need not consider the
UAW’s claim of complete preemption, as an invalid notice of
removal would require a remand to the Maryland state court.
On the other hand, if the UAW’s notice of removal was
timely, we must then consider whether the district court pos-
sessed subject matter jurisdiction over the Retirees’ claims
through complete preemption.

  28 U.S.C. § 1446(b) provides:
  1
   For the reasons explained herein, the "last-served defendant rule" is
somewhat of a misnomer. A more accurate description of that rule would
be the "each-served defendant rule." Nonetheless, because the term "last-
served defendant rule" is used by the majority and our sister circuits, as
well as various treatises and commentators, I adhere to its usage for pur-
poses of this opinion concurring in the judgment.
34              BARBOUR v. INTERNATIONAL UNION
     The notice of removal of a civil action or proceeding
     shall be filed within thirty days after the receipt by
     the defendant, through service or otherwise, of a
     copy of the initial pleading setting forth the claim for
     relief upon which such action or proceeding is based,
     or within thirty days after the service of summons
     upon the defendant if such initial pleading has then
     been filed in court and is not required to be served
     on the defendant, whichever period is shorter. . . .

(emphasis added.) As is self-evident, the statute speaks only
in terms of a singular defendant and does not explicitly
address the timeliness of removal in cases involving multiple
defendants, as in the case at bar. "All pertinent sections of the
removal statute contemplate cases with more than one defen-
dant, except for § 1446(b). This conspicuous omission has
created the most serious statutory construction problem when
removal is sought in multidefendant actions." Howard B.
Stravitz, Recocking the Removal Trigger, 53 S.C. L. Rev. 185,
200 (2002) (footnote omitted).

   Application of § 1446(b) thus poses a conundrum when
multiple defendants are served at different times, particularly
when some named defendants have received no service of
process. Why Congress drafted the statute as it did is any-
one’s guess, but notwithstanding any Congressional impreci-
sion, courts adjudicating an issue of timely removal must
endeavor to apply a statutory framework which most closely
matches Congress’ intent. See United States v. Passaro, 577
F.3d 207, 213 (4th Cir. 2009) ("When interpreting any statute,
we must first and foremost strive to implement congressional
intent by examining the plain language of the statute."). As
the majority notes, in divining that intent, the courts of
appeals have set forth three distinct interpretations of
§ 1446(b)’s application to multiple defendants: (1) the "first-
served defendant rule," (2) the "McKinney rule," and (3) the
"last-served defendant rule." Before examining which rule
most closely follows Congress’ intent in enacting § 1446(b),
                BARBOUR v. INTERNATIONAL UNION                  35
a brief overview illustrating the principles of each rule and
how it would apply to the case at bar may be useful.

                         A.   Overview

1.   First-Served Defendant Rule

   In Brown v. Demco, Inc., 792 F.2d 478 (5th Cir. 1986), the
Fifth Circuit observed that "[t]he general rule . . . is that ‘[i]f
the first served defendant abstains from seeking removal or
does not effect a timely removal, subsequently served defen-
dants cannot remove . . . due to the rule of unanimity among
defendants which is required for removal.’" 792 F.2d at 481
(quoting 1A Moore’s Federal Practice, ¶ 0.168 [3.5-5], 586-
87 (2d ed. 1985)). Two years later, in Getty Oil Corp. v.
Insurance Co. of North America, 841 F.2d 1254 (5th Cir.
1988), the Fifth Circuit expressly adopted what has become
known as the "first-served defendant" rule:

     In cases involving multiple defendants, the thirty-
     day period begins to run as soon as the first defen-
     dant is served (provided the case is then removable).
     It follows that since all served defendants must join
     in the petition, and since the petition must be submit-
     ted within thirty days of service on the first defen-
     dant, all served defendants must join in the petition
     no later than thirty days from the day on which the
     first defendant was served.

841 F.2d at 1262-63 (internal citations omitted).

   Under the first-served defendant rule, the first-served
defendant must file the notice of removal within thirty days
of the receipt of service of process. If the first-served defen-
dant fails to do so, no removal is permitted by any other
defendant, regardless of when or if other defendants were
served by the end of the initial defendant’s thirty-day period.
Removal in the case at bar was untimely under this rule, as
36                 BARBOUR v. INTERNATIONAL UNION
the first-served defendant, i.e., the International Union, failed
to file a timely notice of removal. The first-served defendant
rule thus forecloses removal not only for the International
Union, but all other defendants as well, including Local 1212,
which never received service of process. Only the Fifth Cir-
cuit has adopted the first-served defendant rule.

2.       McKinney Rule2

   Six years after the Fifth Circuit adopted the first-served
defendant rule in Getty Oil, this Court tendered its opinion in
McKinney v. Board of Trustees, 955 F.2d 924 (4th Cir. 1992),
which considered a § 1446(b) removal issue on similar facts
to those in Getty Oil. The McKinney opinion observed that
later-served defendants could join an existing removal notice
within thirty days of service upon them, provided the first-
served defendant had timely filed a notice of removal.3 See id.
at 928.

   The McKinney rule gives each defendant thirty days from
that defendant’s date of service of process to join a removal
petition, so long as the first-served defendant filed the notice
of removal within thirty days of its service. Under the facts of
     2
     The "McKinney rule" is derived from footnote three in McKinney v.
Board of Trustees of Maryland Community College, 955 F.2d 924 (4th
Cir. 1992), as more fully discussed in the majority opinion.
   3
     Although the district courts in this Circuit have considered the McKin-
ney rule to be dicta, some have followed it while others have not. Com-
pare Ratliff v. Workman, 274 F. Supp. 2d 783, 787 (S.D. W. Va. 2003)
(noting that the facts of McKinney "did not require the court to resolve . . .
whether an individual defendant may remove a case within thirty days of
service even when a previously served defendant has failed to remove in
a timely manner" and explaining that footnote three "is therefore consid-
ered dictum"), with Superior Painting & Contracting Co. v. Walton Tech.,
Inc., 207 F. Supp. 2d 391, 393 n.4 (D. Md. 2002) (noting that although the
McKinney Court’s "pronouncements on when first-served defendants must
file notices of removal has been termed dicta," "dictum from the court of
appeals should be considered presumptively correct by the district court[s]
within that circuit" (quotation omitted)).
               BARBOUR v. INTERNATIONAL UNION                37
the present case, removal was untimely because the Interna-
tional Union, the first-served defendant, did not file a notice
of removal within thirty days of being served. The McKinney
rule requires this result notwithstanding the fact that Local
1183 filed a notice of removal within thirty days of its receipt
of process and Local 1212 was never served. No other circuit
has adopted the rule described in McKinney.

3.   Last-Served Defendant Rule

   Since Getty Oil and McKinney were decided, three other
courts of appeals have addressed § 1446(b) in the context of
multiple defendants. Each has adopted the last-served defen-
dant rule. See Bailey v. Janssen Pharmaceutica, Inc., 536
F.3d 1202, 1209 (11th Cir. 2008); Marano Enters. of Kan. v.
Z-Teca Rests., L.P., 254 F.3d 753, 757 (8th Cir. 2001); Brierly
v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 533 (6th
Cir. 1999). This rule "permits each defendant, upon formal
service of process, thirty days to file a notice of removal pur-
suant to § 1446(b)." Bailey, 536 F.3d at 1209. "Earlier-served
defendants may choose to join in a later-served defendant’s
motion or not, therefore preserving the rule that a notice of
removal must have the unanimous consent of the defendants."
Id. at 1207. In adopting the last-served defendant rule, the
courts of appeals in Bailey and Marano relied heavily on the
Supreme Court’s decision in Murphy Brothers, Inc. v.
Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999), which
came seven years after our decision in McKinney.

   The last-served defendant rule gives each defendant thirty
days from its date of service of process to initiate removal by
filing a notice of removal. While all earlier-served defendants
must join in the removal, later-served defendants are not fore-
closed from initiating removal because earlier-served defen-
dants did not. Under the last-served defendant rule, the notice
of removal in this case was timely because all defendants
joined in the removal petition Local 1183 filed within thirty
days of its service. This is true notwithstanding the fact that
38                 BARBOUR v. INTERNATIONAL UNION
an earlier-served defendant, the International Union, failed to
file a notice of removal within thirty days of its service of pro-
cess.

             B.    Determining Which Rule to Apply

   Our task is to determine which rule most closely approxi-
mates the intent of Congress in cases involving multiple
defendants. As evidenced by the differing viewpoints of the
courts of appeals, as well as the divergence of opinion among
respected treatises on federal practice, logical arguments can
be made for each interpretation of § 1446(b).4

   To select the rule most in line with congressional intent, we
look first and foremost to the wording of the statute. See U.S.
Army Engineer Ctr. v. FLRA, 762 F.2d 409, 413 (4th Cir.
1985) ("Our duty is to give effect to the intent of Congress,
which we must first seek in the plain language of the statute,
giving the words their ordinary meaning" (internal quotations
and citations omitted)). The majority opinion correctly states
that there is "no reason to depart from applying the plain lan-
guage of § 1446(b)." Majority Opinion at 20-21. However, I
must respectfully disagree that the majority identifies "plain
language" in the statute capable of supporting its adoption of
  4
    As the Sixth Circuit noted in Brierly, Wright & Miller supported the
last-served defendant rule, while Moore’s Federal Practice formerly
advanced the first-served defendant rule. See 184 F.3d at 532 n.2. The
most recent edition of Moore’s Federal Practice, however, recognizes that
in light of the Supreme Court’s decision in Murphy Brothers "it is likely
that the Court will decide that the removal right of later-served defendants
may not be compromised before they are served and that they ought to
have the opportunity to persuade the earlier-served defendants to join the
removal notice." 16 Moore’s Federal Practice § 107.30[3][a][iv][C] (3d
ed. 2010). In other words, "the [Supreme] Court has elevated the impor-
tance of proper service in the removal context. In doing so, it has implic-
itly rejected the policies that the removal statute be strictly construed and
that the choice of forum be settled as soon as possible." Id. Moore’s now
concludes that Murphy Brothers "will likely determine the result of this
debate in favor of the later-served defendant rule." Id.
               BARBOUR v. INTERNATIONAL UNION                39
the McKinney rule. As seems obvious from the text of the
statute, § 1446(b) does not squarely address the issue pres-
ented for decision here. See Murphy Bros., 526 U.S. at 354
("[I]f in fact the [statute] had a plain meaning, the cases
would not be so hopelessly split over [its] proper interpreta-
tion." (quotation omitted)).

   Section 1446(b) requires "[t]he notice of removal of a civil
action or proceeding . . . be filed within thirty days" of "the
defendant[’s]" receipt of the "initial pleading," or "within
thirty days after the service of summons." 28 U.S.C.
§ 1446(b) (emphasis added). However, what the statute does
not say is equally important. Section 1446(b) does not speak
to multiple defendants, nor does it reference joinder. Conse-
quently, the statute does not directly address the issues pre-
sented here, i.e., the timeliness of removal and joinder in
actions involving multiple defendants. We are thus necessar-
ily left to draw implications from § 1446(b)’s text.

   That text is singular in nature and uses the definite article
to reference "the defendant" and "[t]he notice of removal." In
cases involving multiple defendants, I submit "the defendant"
must be read in its ordinary context to apply to each defen-
dant. If Congress had intended "the defendant" to exclude all
defendants after the first-served defendant, it could easily and
clearly have said so. Congress did not. Consequently, to give
meaning to the language Congress used, "the defendant"
should be taken to mean what it would in the ordinary course.
See Carbon Fuel Co. v. USX Corp., 100 F.3d 1124, 1133 (4th
Cir. 1996) ("Absent explicit legislative intent to the contrary,
the statute should be construed according to its plain and ordi-
nary meaning."). That is, "the defendant" is each defendant,
i.e., the defendant being served, and each such defendant is
given the statutory right to a prescribed thirty-day period in
which to file "[t]he notice of removal" attributable to that
defendant. See Bailey, 536 F.3d at 1207 ("[T]he statute, as
written, could reasonably be read to permit each defendant a
right to remove within thirty days of service on the individual
40              BARBOUR v. INTERNATIONAL UNION
defendant . . . ."); Brierly, 184 F.3d at 533 ("If Congress had
intended the 30-day removal period to commence upon ser-
vice of the first defendant, it could have easily so provided.");
C.L.B. v. Frye, 469 F. Supp. 2d 1115, 1119 (M.D. Fla. 2006)
("The most reasonable construction of this provision is that
each defendant — not just the first-served — has thirty days
in which to seek removal.").

   Nothing in the language of § 1446(b) excludes any of "the
defendant[s]" from a right to file a removal notice. If any-
thing, giving effect to the ordinary meaning of the term "the
defendant" requires application of the last-served defendant
rule, as the other rules write out "the defendant[’s]" right to
file "[t]he notice of removal" unless that defendant is the first
to be served. There is no plain language in the statute that
says "the defendant" means only the first defendant, and thus
the right of "the defendant" to file "[t]he notice of removal"
is restricted to the first defendant served.

   The construction given § 1446(b) in the majority opinion
may reflect valid policy considerations for Congress to evalu-
ate, but it is not rooted in the plain meaning of the statute.
Section 1446(b) simply states that "the defendant" has a right
to file "[t]he notice of removal" for a thirty-day period after
service of process. Unless words are added to the statute, the
natural construction of the terms of § 1446(b) is that the only
requirement for filing "the notice of removal" is that "the
defendant" file it within a given period after service.

   As noted in McKinney, the first-served defendant rule
requires § 1446(b) to be read with "first-served" inserted
before "defendant." See 955 F.2d at 927; see also Bailey, 536
F.3d at 1207 ("[T]he first-served rule requires reading first-
served defendant into the statute . . . ."); Brierly, 184 F.3d at
533 ("[A]s a matter of statutory construction, holding that the
time for removal commences for all purposes upon service of
the first defendant would require us to insert ‘first’ before
‘defendant’ into the language of the statute."); C.L.B., 469 F.
                 BARBOUR v. INTERNATIONAL UNION                   41
Supp. 2d at 1119 ("If Congress had intended that the thirty-
day removal period for all defendants to commence [sic] with
service upon the first defendant, it could have made that intent
clear. The courts that hold a later-served defendant is barred
from removal if thirty days have passed since the first defen-
dant was served can only reach that conclusion by reading the
words ‘first-served’ into the statute. Those courts take unjusti-
fied liberty with the plain meaning of the text." (quotations
and internal citations omitted)).

   The McKinney rule and the majority’s "action require-
ment," however, similarly require the statute to be read with
"first-served" inserted before "defendant." See Marano, 254
F.3d at 755 n.4 (observing that the McKinney rule is "fully in
keeping with the first-served rule: it still requires that the first-
served defendant file a notice of removal within thirty days
and precludes a later-served defendant from instigating
removal if more than thirty days have passed since the first
defendant was served"). Indeed, the majority effectively alters
the statute to require not "the defendant" but "all earlier-
served defendants" to file not "the notice of removal" but the
functional equivalent of "notices of removal" within
§ 1446(b)’s thirty-day window. Otherwise, "the defendant"
would be each defendant served, as service of process acti-
vates each of "the defendant[’s]" statutory right to file "[t]he
notice of removal."

   In contrast, the last-served defendant rule gives effect to
each defendant’s statutory right as "the defendant" to file
"[t]he notice of removal" and thus seems to most closely fol-
low the interpretive principle that removal statutes must be
strictly construed. "The canon of construction that a court
should strive to [narrowly] interpret a [removal] statute . . . is
useful in close cases, but it is ‘not a license for the judiciary
to rewrite language enacted by the legislature.’" Chapman v.
United States, 500 U.S. 453, 463 (1991) (quoting United
States v. Monsanto, 491 U.S. 600, 611 (1989)).
42              BARBOUR v. INTERNATIONAL UNION
   Simply put, the language of § 1446(b) cannot support the
McKinney rule because that rule cannot operate without judi-
cial additions to the statute’s text not included by Congress.
It is well established, however, that courts must construe stat-
utes as written, not add words of their own choosing. See
United States v. Childress, 104 F.3d 47, 53 (4th Cir. 1996),
superseded by statute as recognized in United States v. Kelly,
510 F.3d 433, 441 n.8 (4th Cir. 2007) ("We must interpret
statutes as written, not as we may wish for them to be written.
Congress’ role is to enact statutes; the judiciary’s to interpret
those statues as written."). By adding words to the statute, the
majority opinion does not strictly construe § 1446(b).

     While we construe removal statutes narrowly, we do
     not rewrite them to add restrictions that cannot be
     found in their language and that would run counter
     to their purposes. See Tenn. Valley Auth. v. Whitman,
     336 F.3d 1236, 1255 (11th Cir. 2003) ("[N]o canon
     of statutory interpretation can trump the unambigu-
     ous language of a statute."). As the Supreme Court
     long ago admonished, "the Federal courts should not
     sanction devices intended to prevent a removal to a
     Federal court where one has that right, and should be
     equally vigilant to protect the right to proceed in the
     Federal court as to permit the state courts, in proper
     cases, to retain their own jurisdiction." Wecker v.
     Nat’l Enameling & Stamping Co., 204 U.S. 176, 186
     (1907).

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 766 (11th
Cir. 2010) (citation omitted).

   What Congress has provided to "the defendant" in
§ 1446(b) is the right to file "[t]he notice of removal." The
majority opinion misconstrues the statute in circumscribing
that right by barring all defendants except the first-served
from exercising it. See Majority Opinion at 20 ("If the first-
served defendant decides not to remove, later-served defen-
                  BARBOUR v. INTERNATIONAL UNION                       43
dants are not deprived of any rights under § 1446(b), because
§ 1446(b) does not prevent them from removing the case;
rather, it is the rule of unanimity that does."). In so doing, I
submit the majority conflates the right Congress granted "the
defendant" to file "[t]he notice of removal" with a defendant’s
right to join in a filed removal notice. But whether a defen-
dant joins in the removal is a wholly different matter than
whether a defendant initiates removal by filing the removal
notice.

   Contrary to the majority’s apparent misapprehension, filing
a notice of removal is not the same as joining in that removal.5
Removal is controlled by § 1446(b)’s thirty-day requirement,
but joinder is not. "[T]he defendant" who fails to file "[t]he
notice of removal" within thirty days of service has lost that
which the statute gave him — the right to file the removal
notice. That right is gone forever. No matter what that tardy
defendant may wish to do, it cannot file "[t]he notice of
removal." However, the loss of that right, the only right
extended by the plain terms of § 1446(b), has no effect on the
defendant’s right to join a notice of removal timely filed by
another defendant.

   The majority’s statement that "the Last-Served Defendant
Rule allows all of the defendants, except the last-served, to
both ignore § 1446(b)’s . . . thirty-day action requirement and
act in an untimely fashion," Majority Opinion at 22 n.4, is not
accurate. Once "the defendant" lets its thirty-day period
expire, its statutory right to file "[t]he notice of removal"
ceases to exist. However, nothing in § 1446(b) forecloses that
defendant’s separate right to joinder. Section 1446(b)’s terms
are quite specific; they address the timely filing of a notice of
  5
    As the Ninth Circuit explained in Proctor v. Vishay Intertechnology
Inc., 584 F.3d 1208, 1224-25 (9th Cir. 2009), the courts of appeals have
established different requirements for joining a timely notice of removal.
None of them, however, mandate that each defendant file its own removal
notice.
44              BARBOUR v. INTERNATIONAL UNION
removal, not timely joinder and certainly not timely "action"
in some generic and undefined sense. In other words, the stat-
ute does not address the time period in which remaining
defendants must join in the removal initiated when "the defen-
dant" files "[t]he notice of removal."

   Of course, for removal to take place, all defendants must
give their assent to transferring the case to federal court. Con-
gress was undoubtedly aware of this longstanding "rule of
unanimity" when it drafted § 1446(b). See Fletcher v. Hamlet,
116 U.S. 408, 410 (1886) ("There can be no removal by the
defendants unless they all join . . . ."). It is thus reasonable to
conclude that Congress intended to give the defendants who
did not file the removal notice time in which to join in the
removal. See Brierly, 184 F.3d at 533 ("If Congress had
intended the 30-day removal period to commence upon ser-
vice of the first defendant, it could have easily so provided.").

   It is the McKinney rule, not the rule of unanimity, which
mandates that all earlier-served defendants file a timely notice
of removal. The rule of unanimity simply requires that all
defendants join in the removal at some point. Section 1446(b),
however, is silent as to when that joinder must occur. More
importantly, nothing in § 1446(b) merges a defendant’s right
to file a notice of removal with a right to joinder. Only by
conflating the notice of removal with joinder can the majority
validate the McKinney rule. Section 1446(b), however, does
not strip an earlier-served defendant who failed to file a notice
of removal of its separate right to joinder.

   I am thus left to conclude that the majority’s view that the
plain language of § 1446(b) supports the McKinney rule is
inaccurate. The majority can only arrive at that result by
adding words to the statute and by conflating a defendant’s
right to file "[t]he notice of removal" with its right to join a
timely removal notice. I submit the plain terms of § 1446(b)
do not support either construct.
               BARBOUR v. INTERNATIONAL UNION                45
   This conclusion takes on greater force in view of the
Supreme Court’s decision in Murphy Brothers and the reason-
ing of our sister circuits in addressing the issue presented in
the case at bar. Unlike the Getty Oil and McKinney courts, we
have the advantage of the Supreme Court’s guidance in Mur-
phy Brothers. Like the Eighth and Eleventh Circuits, I agree
that Murphy Brothers lends credible and persuasive support to
the last-served defendant rule as the more appropriate reading
of § 1446(b).

   The Supreme Court in Murphy Brothers was asked to
determine "whether the named defendant must be officially
summoned to appear in the action before the time to remove
[under 28 U.S.C. § 1446(b)] begins to run." 526 U.S. at 347.
In requiring that formal service occur before the commence-
ment of the 30-day removal period, the Supreme Court reaf-
firmed the "bedrock principle" that "[a]n individual or entity
named as a defendant is not obliged to engage in litigation
unless notified of the action, and brought under a court’s
authority, by formal process." Id.

   The facts of the case at bar illustrate the conflict between
Murphy Brothers and the first-served defendant or McKinney
rules. Here, the International Union was served on March 20,
2008 and Local 1183 was served nine days later on March 29,
2008. Despite the fact that Local 1212 was never served, it
joined in the notice of removal filed on April 28, 2008 (39
days after service on the International Union and 30 days after
service on Local 1183).

   "Contrary to Murphy Brothers, the first-served defendant
rule would [have] obligate[d] [Local 1212] to seek removal
prior to [its] receipt of formal process bringing [it] under the
court’s jurisdiction." Bailey, 536 F.3d at 1208. Under either
the first-served defendant rule or the McKinney rule, Local
1212’s right to seek removal as "the defendant" would have
been eliminated by the International Union’s failure to file a
notice of removal within 30 days of being served, even
46             BARBOUR v. INTERNATIONAL UNION
though Local 1212 was not yet within the district court’s
jurisdiction. But see Murphy Bros., 526 U.S. at 356 (refusing
"to render removal the sole instance in which one’s proce-
dural rights slip away before service of a summons, i.e.,
before one is subject to any court’s authority"). Such preju-
dice to Local 1212 would violate the spirit, if not the letter,
of the "bedrock principle" that "a defendant is not obliged to
engage in litigation unless notified of the action, and brought
under a court’s authority, by formal process." Id. at 347. This
principle would apply as well to Local 1183, if the failure of
another party, the International Union, were to be construed
as waiving Local 1183’s own right to seek removal under
§ 1446(b).

   Murphy Brothers made clear that "[i]n the absence of ser-
vice of process (or waiver of service by the defendant), a
court ordinarily may not exercise power over a party the com-
plaint names as defendant." Id. at 350. Despite the Supreme
Court’s admonition that "one becomes a party officially, and
is required to take action in that capacity, only upon service
of a summons," id. (emphasis added), the majority adheres to
the McKinney rule. In practice, this position will require an
unserved defendant, who may or may not be aware of the law-
suit, to urge a first-served defendant, of whom it may have no
knowledge, to file the notice of removal. But see id. at 352
(recognizing that Congress modified § 1446(b) in 1949 to
address its concern that the prior version of the statute could
"place[] the defendant in the position of having to take steps
to remove a suit to Federal court before he knows what the
suit is about" (quotation omitted)). The Supreme Court’s deci-
sion in Murphy Brothers does not counsel such a result.

   As the Eighth Circuit explained in Marano, although not
directly on point, "the legal landscape in this area has been
clarified, and perhaps the definitive answer portended, by the
Supreme Court’s decision in Murphy Bro[thers]." 254 F.3d at
756. The Eighth Circuit concluded
               BARBOUR v. INTERNATIONAL UNION                   47
    that, if faced with the issue before us today, the
    [Supreme] Court would allow each defendant thirty
    days after receiving service within which to file a
    notice of removal, regardless of when — or if —
    previously served defendants had filed such notices.
    See 16 James Wm. Moore et al., Moore’s Federal
    Practice § 107.30[3][a][i], at 107-163 (3d ed. 2000)
    ("[I]t is likely that the Court may decide that the later
    served defendants may not have their removal right
    compromised before they are served, and that they
    ought to have the opportunity to persuade the earlier
    served defendants to join the notice of removal.
    Thus, the fairness approach may well, and should,
    supercede [sic] the unanimity rule.").

Id. at 756–57 (footnote omitted); see also Shadie v. Aventis
Pasteur, Inc., 254 F. Supp. 2d 509, 515 (M.D. Pa. 2003)
("This ‘later-served defendant’ rule appears to be a necessary
corollary to the Supreme Court’s recent decision in Murphy
Brothers . . . . "); Orlick v. J.D. Carton & Son, Inc., 144 F.
Supp. 2d 337, 343 (D.N.J. 2001) ("In light of the Supreme
Court’s holding in Murphy Brothers . . . , it is counter-
intuitive to maintain a ‘first-served defendant’ rule when the
Supreme Court would not — consistent with Murphy Broth-
ers — begin to run a later-served defendant’s time to seek
removal until that defendant received proper service of pro-
cess.")

  Agreeing with the Eighth Circuit’s reasoning, the Eleventh
Circuit stated:

       Perhaps prior to Murphy Brothers and its holding
    that notice is insufficient to trigger § 1446(b)’s time
    window, the issue of which rule to endorse would be
    a closer call than it is now. The tide of recent deci-
    sions by the courts of appeals . . . recognize that
    equity favors permitting each defendant thirty days
    in which to seek removal under the statute. As the
48              BARBOUR v. INTERNATIONAL UNION
     Eighth Circuit observed, the last-served defendant
     rule is consistent with Murphy Brothers, . . . [which]
     signals a slight departure from the weight courts
     might ordinarily put on strict construction of the
     removal statute. It appears to us to be contrary to the
     Supreme Court’s holding in Murphy Brothers, as
     well as the interests of equity, to permit a first-served
     defendant to, in effect, bind later-served defendants
     to a state court forum when those defendants could
     have sought removal had they been more promptly
     served by the plaintiff.

Bailey, 536 F.3d at 1208 (footnote omitted).

   In McKinney, we observed that equity did not favor the
first-served defendant rule and stated that "a better term for
what the Getty Oil rule could lead to is ‘inequity.’" 955 F.2d
at 927. For all intents and purposes, this criticism of the first-
served defendant rule also applies to the McKinney rule. Both
rules foreclose removal for all later-served defendants if the
first or earlier-served defendants fail to act, even if the later-
served defendants have not received service of process. The
Sixth, Eighth, and Eleventh Circuits each discussed this factor
in adopting the last-served defendant rule. See Bailey, 536
F.3d at 1206 ("[W]e are convinced that both common sense
and considerations of equity favor the last-served defendant
rule."); Marano, 254 F.3d at 755 ("The [Fifth Circuit in Getty
Oil] did not consider . . . the ‘hardships’ to a defendant when
the first-served defendant for whatever reason does not file a
notice of removal within thirty days of service.") (emphasis
omitted); Brierly, 184 F.3d at 533 ("[A]s a matter of fairness
to later-served defendants, we hold that a later-served defen-
dant has 30 days from the date of service to remove a case to
federal district court, with the consent of the remaining defen-
dants." (footnote omitted)).

   One commentator has explained the inequity thrust upon
later-served defendants as follows:
               BARBOUR v. INTERNATIONAL UNION                49
    [N]either § 1446(a) nor § 1446(b) contemplates a
    scenario in which defendants are served as much as
    thirty days apart, or in which an unsophisticated
    defendant is served first and a more sophisticated
    defendant is served later. In these instances, the
    second-served defendant should be able to timely
    remove and persuade the first-served defendant to
    join the removal. Otherwise, the first-served defen-
    dant abridges the second-served defendant’s proce-
    dural right to a federal forum. If the first-served
    defendant makes a conscious choice not to remove,
    the second-served defendant has to accept that
    choice. But the second-served defendant should have
    a reasonable opportunity to consult with the first-
    served defendant regarding possible removal. Con-
    sultation is practically impossible if service on the
    second defendant occurs near the end of or after the
    first defendant’s thirty-day removal period has
    expired.

Stravitz, supra, at 202-203.

   While these equitable considerations are a valid policy rea-
son for Congress to choose the last-served defendant rule as
the best way to implement the purpose of § 1446(b), I am
constrained to reject the majority’s adoption of the McKinney
rule for the textual reasons set forth above. The plain lan-
guage of § 1446(b) simply does not support construing "the
defendant[’s]" statutory right of removal in keeping with
either the first-served or McKinney rules. Only by adding
words so that "the defendant[’s]" right to file "[t]he notice of
removal" is limited to the "first" defendant served can either
the first-served or McKinney rules be found to fit the statute.
This is beyond our power as a court to do. See, e.g., 62 Cases,
More or Less, Each Containing Six Jars of Jam v. United
States, 340 U.S. 593, 596 (1951) ("[O]ur problem is to con-
strue what Congress has written. After all, Congress expresses
its purpose by words. It is for us to ascertain — neither to add
50              BARBOUR v. INTERNATIONAL UNION
nor to subtract, neither to delete nor to distort."); McLean v.
United States, 566 F.3d 391, 407 (4th Cir. 2009) ("[W]e sim-
ply are not at liberty to add . . . limiting words to the statute.")
(Shedd, J., concurring in part and dissenting in part).

   By contrast, an ordinary reading of § 1446(b)’s references
to "the defendant" being entitled to file "[t]he notice of
removal" is that each such defendant in a multi-defendant
case has that right. The last-served defendant rule seems the
truest to the text of § 1446(b) in upholding that procedural
right and thus following the strict construction principle. The
aptness of the last-served defendant rule is further strength-
ened by the Supreme Court’s decision in Murphy Brothers,
which preserved a defendant’s removal rights until that defen-
dant is brought within the court’s jurisdiction by service of
process. Under the McKinney rule, an unserved defendant like
Local 1212 is not accorded the right Murphy Brothers appears
to give a defendant not to be dispossessed of the removal
privilege before becoming a party to the case.

   For all of these reasons, I would join the Sixth, Eighth, and
Eleventh Circuits and adopt the last-served defendant rule.
Accordingly, I would find the joint notice of removal by the
UAW was timely filed and would affirm that part of the dis-
trict court’s judgment denying the Retirees’ motion to remand
under § 1446(b).

                   II.    Complete Preemption

   Having determined that the notice of removal was timely
filed, I next consider whether the district court correctly con-
cluded that the Retirees’ claims were cognizable only in fed-
eral court.

                           A.   Overview

                     1.    Procedural History

   Once this case was removed to federal court, the UAW
filed a motion to dismiss under Rule 12(b)(6) based on the
                 BARBOUR v. INTERNATIONAL UNION                  51
assertion that the Retirees’ claims were barred by the applica-
ble statute of limitations under federal labor law. See 29
U.S.C. § 160(b). The Retirees responded by filing a motion to
remand the case to state court, arguing, inter alia, that there
was no basis for federal jurisdiction. The district court ulti-
mately held that the Retirees had "artfully" attempted to
"‘plead around’ the pre-emptive force of federal labor law"
and that their claims were "completely pre-empted by the fed-
eral duty of fair representation," which is derived from section
9(a) of the NLRA. Id. at 127. Accordingly, the district court
granted the UAW’s motion to dismiss based on the federal
statute of limitations.

            2.   Federal Subject Matter Jurisdiction

   Removal to federal court of a proceeding filed in state court
usually occurs in one of three circumstances: (1) "if the par-
ties are diverse and meet the statutory requirements for diver-
sity jurisdiction" as set forth in 28 U.S.C. §§ 1332, 1441(b);
(2) "if the face of the complaint raises a federal question;" or
(3) "if the subject matter of a putative state law claim has
been totally subsumed by federal law — such that state law
cannot even treat on the subject matter." Lontz v. Tharp, 413
F.3d 435, 439-40 (4th Cir. 2005). The UAW has never con-
tended that removal could be founded upon diversity jurisdic-
tion or that a federal claim is presented on the face of the
Retirees’ complaint. Therefore, we need only consider
whether the doctrine of complete preemption provides a basis
for subject matter jurisdiction in federal court.

   If the district court correctly concluded that complete pre-
emption applies, then subject matter jurisdiction exists as to
this case. But if the district court erred in that regard, it lacked
subject matter jurisdiction and had no authority to rule on the
UAW’s Rule 12(b)(6) motion. Consistent with the stricture
that complete preemption must be narrowly construed, I con-
clude that the Retirees’ claims are not completely preempted
52              BARBOUR v. INTERNATIONAL UNION
by federal law and consequently that the district court lacked
subject matter jurisdiction to decide this case.

        We review questions of subject matter jurisdiction
     de novo, "including those relating to the propriety of
     removal." Mayes v. Rapoport, 198 F.3d 457, 460
     (4th Cir. 1999). The burden of demonstrating juris-
     diction resides with "the party seeking removal."
     Mulcahey v. Columbia Organic Chems. Co., 29 F.3d
     148, 151 (4th Cir. 1994). We are obliged to construe
     removal jurisdiction strictly because of the "signifi-
     cant federalism concerns" implicated. Id. Therefore,
     "[i]f federal jurisdiction is doubtful, a remand [to
     state court] is necessary." Id.

Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 815–16 (4th Cir.
2004) (en banc).

   "Under what has become known as the well-pleaded com-
plaint rule, § 1331 federal question jurisdiction is limited to
actions in which the plaintiff’s well-pleaded complaint raises
an issue of federal law . . . ." In re Blackwater Sec. Consult-
ing, LLC, 460 F.3d 576, 584 (4th Cir. 2006). "The rule makes
the plaintiff the master of the claim; he or she may avoid fed-
eral jurisdiction by exclusive reliance on state law." Caterpil-
lar Inc. v. Williams, 482 U.S. 386, 392 (1987); see also
Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003) ("As
a general rule, absent diversity jurisdiction, a case will not be
removable if the complaint does not affirmatively allege a
federal claim."). "The doctrine of complete preemption pro-
vides a corollary to the well-pleaded complaint rule. This doc-
trine recognizes that some federal laws evince such a strong
federal interest that, when they apply to the facts underpin-
ning the plaintiff’s state-law claim, they convert that claim
into one arising under federal law." In re Blackwater, 460
F.3d at 584. Our decision in Lontz, which states the applicable
principles clearly and concisely, provides a roadmap for
determining the issue of complete preemption.
           BARBOUR v. INTERNATIONAL UNION                53
   We have noted our obligation "to construe
removal jurisdiction strictly because of the ‘signifi-
cant federalism concerns’ implicated" by it. Mary-
land Stadium Auth. v. Ellerbe Becket Inc., 407 F.3d
255, 260 (4th Cir. 2005) (quoting Mulcahey, 29 F.3d
at 151). "Federalism concerns strongly counsel
against imputing to Congress an intent to displace a
whole panoply of state law . . . absent some clearly
expressed direction." Custer v. Sweeney, 89 F.3d
1156, 1167 (4th Cir. 1996) (internal quotes omitted).
Consistent with these principles, we have recognized
that state law complaints usually must stay in state
court when they assert what appear to be state law
claims. See, e.g., Harless v. CSX Hotels, Inc., 389
F.3d 444, 450 (4th Cir. 2004); King, 337 F.3d at 424;
Darcangelo v. Verizon Communications, Inc., 292
F.3d 181, 186 (4th Cir. 2002); Cook v. Georgetown
Steel Corp., 770 F.2d 1272, 1274 (4th Cir. 1985).
The presumption, in other words, is against finding
complete preemption. Custer, 89 F.3d at 1167.

   But that presumption is rebuttable, because federal
law occasionally "displace[s] entirely any state cause
of action." Franchise Tax Board, 463 U.S. at 23.
When it does, federal law then "provide[s] the exclu-
sive cause of action for such claims," and therefore
"there is . . . no such thing as a state-law claim" in
the regulated area. Beneficial, 539 U.S. at 11. The
doctrine of complete preemption thus prevents plain-
tiffs from "defeat[ing] removal by omitting to plead
necessary federal questions." Franchise Tax Board,
463 U.S. at 22. It thereby ensures compliance with
congressional intent that federal courts be available
to resolve certain claims which are peculiarly
national in scope. Defendants’ burden, then, is to
demonstrate that a federal statute indisputably dis-
places any state cause of action over a given subject
matter.
54               BARBOUR v. INTERNATIONAL UNION
Lontz, 413 F.3d at 440–41 (alterations in original).

     B.   Complete Preemption is Both Disfavored and Rare

   When considering whether Congress intended for a puta-
tive state law claim to be totally subsumed by federal law,
"we begin with the presumption that state courts enjoy con-
current jurisdiction." Gulf Offshore Co. v. Mobil Oil Corp.,
453 U.S. 473, 478 (1981). The UAW thus bears the heavy
burden of proving that § 9(a) of the NLRA "indisputably dis-
places" the claims set forth in the Retirees’ complaint, strip-
ping state courts of jurisdiction over the claims. Lontz, 415
F.3d at 440. "The presumption . . . is against finding complete
preemption." Id. (citing Custer v. Sweeney, 89 F.3d 1156,
1167 (4th Cir. 1996)). That presumption, however, is rebutta-
ble. Occasionally, federal law "displace[s] entirely any state
cause of action." Franchise Tax Board v. Constr. Laborers
Vacation Trust, 463 U.S. 1, 23 (1983)). The UAW’s burden,
then, "is to demonstrate that a federal statute indisputably dis-
places any state cause of action over a given subject matter."
Lontz, 413 F.3d at 440.

  In my view, this case turns on the critical distinction
between ordinary and complete preemption. Lontz provides
helpful guidance for distinguishing between these two con-
cepts:

         In assessing whether defendants have carried their
      burden, we may not conflate "complete preemption"
      with "conflict" or "ordinary" preemption. While
      these two concepts are linguistically related, they are
      not as close kin jurisprudentially as their names sug-
      gest. Complete preemption is a "jurisdictional doc-
      trine," while ordinary preemption simply declares
      the primacy of federal law, regardless of the forum
      or the claim. Sonoco Prods., 338 F.3d at 370-71.
      Ordinary preemption has been categorized as a fed-
      eral "defense to the allegations." Caterpillar, 482
               BARBOUR v. INTERNATIONAL UNION                    55
    U.S. at 392. And as a mere defense, the "preemptive
    effect of a federal statute . . . will not provide a basis
    for removal." Beneficial, 539 U.S. at 6 (internal cita-
    tions omitted). See also Rivet, 522 U.S. at 475-76;
    Caterpillar, 482 U.S. at 392-93; Metro. Life Ins. Co.
    v. Taylor, 481 U.S. 58, 66 (1987) ("even an ‘obvi-
    ous’ pre-emption defense does not, in most cases,
    create removal jurisdiction"); Franchise Tax Board,
    463 U.S. at 14. Even if preemption forms the very
    core of the litigation, it is insufficient for removal.
    Caterpillar, 482 U.S. at 393.

Lontz, 413 F.3d at 440–41 (alterations in original).

   Ordinary preemption is thus merely a defense, which "de-
clares the primacy of federal law, regardless of the forum or
the claim." Id. (citing Sonoco Prods. Co. v. Physicians Health
Plan, Inc., 338 F.3d 366, 370-71 (4th Cir. 2003)). It does not
"‘provide a basis for removal.’" Id. (quoting Beneficial, 539
U.S. at 6); see also In re Blackwater, 460 F.3d at 584
("[A]ctions in which defendants merely claim a substantive
federal defense to a state-law claim do not raise a federal
question.") (citing Louisville & Nashville R.R. Co. v. Mottley,
211 U.S. 149, 152 (1908)).

   In contrast, complete preemption necessitates removal
because it means "there is ‘no such thing’ as the state action."
Lontz, 413 F.3d at 441 (quoting Beneficial, 539 U.S. at 11).
For complete preemption to apply, it is insufficient for a
defendant to show the plaintiff’s state law claim could have
been made as a federal law claim. Otherwise, the well-
pleaded complaint rule, which recognizes the plaintiff as the
master of his claim, would be turned on its head and removal
jurisdiction would expand exponentially. See Caterpillar Inc.,
482 U.S. at 392 (1987) (recognizing the well-pleaded com-
plaint rule "makes the plaintiff the master of the claim; he or
she may avoid federal jurisdiction by exclusive reliance on
state law"); see also Lontz, 413 F.3d at 441 (citing Metro. Life
56                  BARBOUR v. INTERNATIONAL UNION
Ins. v. Taylor, 481 U.S. 58, 65 (1987)) (recognizing that com-
plete preemption "undermines the plaintiff’s traditional ability
to plead under the law of his choosing," providing another
reason for courts to be "reluctant" to find complete preemp-
tion). Instead, a removing defendant must show not only that
the defendant’s state law claim is cognizable as a federal
claim, but also that Congress clearly intended the federal
claim to "‘provide the exclusive cause of action’ for claims of
overwhelming national interest." Lontz, 413 F.3d at 441
(quoting Beneficial, 539 U.S. at 11).

   Thus, for good reason, "[c]omplete preemption is rare."
Moore’s Federal Practice, § 107.14[4][b][iii] (3d ed. 2010). In
fact, the Supreme Court has found complete preemption in
only three cases. See Beneficial, 539 U.S. at 10-11 (National
Bank Act); Metro. Life Ins., 481 U.S. at 66-67 (ERISA
§ 502(a)); Avco Corp. v. Aero Lodge No. 735, Int’l Ass’n of
Machinists, 390 U.S. 557, 560 (1968) (Labor Management
Relations Act ("LMRA") § 301). That is because the Supreme
Court has articulated "exacting standards" for establishing
complete preemption — chief among them is the burden of
demonstrating congressional intent, clear from the text of the
statute, that state law should be entirely displaced. Lontz, 413
F.3d at 441 (citing Metro. Life, 481 U.S. at 66-67).

            C.    Complete Preemption Does Not Apply

  The UAW contends that because all of the Retirees’ claims
necessarily implicate the duty of fair representation, which
federal courts have read into § 9(a) of the NLRA,6 their claims
  6
     Section 9(a) of the NLRA reads as follows:
      Representatives designated or selected for the purposes of collec-
      tive bargaining by the majority of the employees in a unit appro-
      priate for such purposes, shall be the exclusive representatives of
      all the employees in such unit for the purposes of collective bar-
      gaining in respect to rates of pay, wages, hours of employment
      or other conditions of employment: Provided, That any individ-
                   BARBOUR v. INTERNATIONAL UNION                         57
are completely preempted by federal law.7 Even if we assume
some of the Retirees’ claims could be recast as falling within
the duty of fair representation under § 9(a) of the NLRA, I
believe the district court and the UAW have conflated com-
plete preemption and ordinary preemption. Although the duty
of fair representation may provide a federal defense to the
Retirees’ claims, it is a defense of ordinary preemption and
not a case where Congress has clearly and unequivocally "dis-
placed any state cause of action."

   To begin, finding complete preemption here would fly in
the face of the well-established rule that a plaintiff is the mas-
ter of the complaint. See Beneficial Nat’l Bank, 539 U.S. at
12. It is important to keep in context the claims actually pled
by the Retirees, which are traditional state-law causes of
action for violation of a fiduciary duty arising from their
membership in an organization. These state common law "du-
ties of care, fidelity, and loyalty" are the basis, historically
and today, of many state causes of action and do not inher-
ently represent an "overwhelming national interest."

   Significantly, the Retirees plead no claim against Chrysler,
their employer. Neither do they plead a breach of the collec-
tive bargaining agreement. Moreover, there is no allegation by
the Retirees which makes any term in a collective bargaining

    ual employee or a group of employees shall have the right at any
    time to present grievances to their employer and to have such
    grievances adjusted, without the intervention of the bargaining
    representative, as long as the adjustment is not inconsistent with
    the terms of a collective-bargaining contract or agreement then in
    effect: Provided further, That the bargaining representative has
    been given opportunity to be present at such adjustment.
29 U.S.C. § 159(a).
   7
     I agree with the panel in Lontz that "[i]f this distinction amounted to
deciding which court had the honor of dismissing the case, it might appear
to be a dispute over trifles," but I, too, "think more is at stake." 413 F.3d
at 442.
58                BARBOUR v. INTERNATIONAL UNION
agreement relevant to their state law claims. These are signifi-
cant considerations the Supreme Court has recognized in
§ 301 cases, such as Lingle v. Norge Division of Magic Chef,
Inc., 486 U.S. 399, 413 (1988): "[A]pplication of state law is
pre-empted by § 301 of the Labor Management Relations Act
of 1947 only if such application requires the interpretation of
a collective-bargaining agreement." The UAW’s attempt to
unilaterally recast the Retirees’ claims as only being cogniza-
ble under the federal duty of fair representation ignores the
well-pleaded complaint rule and the power it gives plaintiffs
to shape their claims.8

   In addition, the UAW fails to satisfy the touchstone of
complete preemption — namely, congressional intent. Con-
gress must have intended for the federal statute to entirely dis-
place state law in order for complete preemption to adhere.
See Rosciszewski v. Arete Assocs., Inc., 1 F.3d 225, 231 (4th
Cir. 1993). The UAW directs us to no statutory language in
§ 9(a) of the NLRA, nor to any legislative history, showing a
clear intent by Congress to treat all state law claims relating
to all fiduciary duties owed to union members by virtue of
their union membership as exclusively federal claims under
§ 9(a). On its face, § 9(a) simply does not reveal an intent to
always foreclose state law claims for breach of a fiduciary
duty arising from union membership.

   The UAW’s failure to identify any congressional intent for
complete preemption is not surprising, given that the duty of
fair representation is a judicially-created duty. That is to say,
one would not expect to find a clear statement of congressio-
  8
    While it is an open question whether some of the Retirees’ claims
invoke a state-law duty, as pled, or whether they should be construed as
having a nexus to the UAW’s duty of fair representation, other Retiree
claims appear more attenuated from a federal cause of action. For exam-
ple, the Retirees’ claim that the UAW, when asked, owed its members a
duty "to warn them of the financial implications of retiring," J.A. at 55,
would seem weighted toward the pled state-law fiduciary duties of "care,
fidelity, and loyalty" and not toward a federal duty of fair representation.
                BARBOUR v. INTERNATIONAL UNION                 59
nal intent regarding a duty created by the judiciary. See Int’l
Bhd. of Elec. Workers v. Foust, 442 U.S. 42, 47 (1979) ("The
right to bring unfair representation actions is judicially
‘implied from the statute and the policy which it has adopted
. . . .’" (quoting Steele v. Louisville & N. R. Co., 323 U.S. 192,
204 (1944))); Wrobbel v. Asplundh Constr. Corp., 549 F.
Supp. 2d 868, 875 (E.D. Mich. 2008) ("[T]he fact that the fed-
eral duty of fair representation is a judicial creation tends to
undermine the argument that Congress intended § 9(a) to sup-
plant state law with a federal cause of action."). And there can
be no doubt that the Supreme Court has labeled the duty of
fair representation an implied duty. Marquez v. Screen Actors
Guild, Inc., 525 U.S. 33, 48 (1998) (emphasis added) ("[T]he
union’s duty of fair representation is implied from its status as
the exclusive bargaining representative of the bargaining unit
workers.").

   Absent clear preemptive intent, the UAW thus asks us to
find that Congress implicitly intended to preempt the Retir-
ees’ state law claims based on a duty that is itself implied
from the purported preemptory statute. This is one implication
too many. A finding of complete preemption so as to establish
exclusive federal subject matter jurisdiction in these circum-
stances would undermine established concepts of federalism,
not to mention contradict the clear precedent of this Court that
"strongly counsel[s] against imputing to Congress an intent to
displace a whole panoply of state law . . . absent some clearly
expressed direction." Custer, 89 F.3d at 1167 (quotation omit-
ted); see also Lontz, 413 F.3d at 440.

   In the absence of a statutory basis for complete preemption
in this case, the UAW and amicus rely on opinions from the
Fifth and First Circuits to support their complete preemption
argument. These cases are distinguishable and based on con-
clusory reasoning that conflates complete and ordinary pre-
emption.

  In Richardson v. United Steelworkers, 864 F.2d 1162 (5th
Cir. 1989), employees sued their union in Texas state court
60              BARBOUR v. INTERNATIONAL UNION
for failing to warn them that their employer had a right to
replace them if they went on strike. 864 F.2d at 1164. The
only basis pled for the employees’ cause of action was that the
union "acted as bargaining agent for [them]" and, as such,
"had a duty to advise them of measures which their employer
could, and in reasonable probability would, take" in the event
they rejected their employer’s final offer and went on strike.
Id. (emphasis omitted).

   Initially, the union removed the case to federal court on the
basis that jurisdiction existed pursuant to § 301 of the LMRA,
29 U.S.C. § 185 et seq. With leave of court, the union subse-
quently filed an amended removal petition asserting jurisdic-
tion based on the fact that the plaintiffs’ claims were actually
"for breach of its duty of fair representation under the
NLRA." Id. The employees filed a motion to remand the case,
which the district court denied. Id. at 1164-65.

   On appeal, the Fifth Circuit focused on the plaintiffs’ sole
allegation that "the Union had a duty to advise them of [their
employer’s] right to replace them if they went on strike," and
"that this duty arose from the Union’s status as their collec-
tive bargaining agent." Id. at 1165 (emphasis added). The
court specifically noted that the employees "assert[ed] no
other source of this duty." Id. The Richardson plaintiffs thus
pled no cause of action based on their union membership or
any other state-law duty separate from those imposed by the
collective bargaining agreement. Stating that "[t]he Union’s
right to act as plaintiffs’ bargaining agent is conferred by the
NLRA," the Fifth Circuit held "that the duties corresponding
to this right conferred by federal labor law [were] defined
solely by federal labor law" and thus completely preempted
state law. Id. "As a result of this complete preemption of state
law, . . . the district court had removal jurisdiction over the[]
action[]." Id.

   Critical to the court’s holding in Richardson was the lim-
ited duty the Union was said to have breached. As the plain-
                BARBOUR v. INTERNATIONAL UNION                 61
tiffs only pled a duty flowing from the collective bargaining
agreement, the Fifth Circuit distinguished between the case
before it, i.e., one based on the collective bargaining agree-
ment, and one pled solely under state law:

    [T]his case . . . does not present the question of
    whether the Union was subject to an independent
    state-law duty of care . . . arising simply from the
    relationship of a union to its members. Plaintiffs
    here allege a duty arising from the collective bar-
    gaining agent’s relationship under the NLRA with
    the bargaining unit members, who may or may not
    be union members. Indeed, plaintiffs’ original peti-
    tion does not even allege that plaintiffs are or were
    members of the Union. Nor does this case involve
    state law actions that are not preempted because the
    activity complained of touches interests deeply
    rooted in local feeling or is only a peripheral con-
    cern of the NLRA.

Id. at 1167 (quotations and internal citations omitted) (empha-
ses added).

   In stark contrast to the factual basis in Richardson, the
Retirees’ complaint states that "[a]s a result of their union
membership, the UAW owed [them] duties of loyalty, fidelity
and full disclosure of all material facts." J.A. at 26. Unlike the
plaintiffs in Richardson, who "did not allege any breach of a
state tort duty that exists independently of the NLRA-
established collective bargaining relationship, which is the
central concern of the NLRA," 864 F.2d at 1167, the Retirees
have alleged "‘an independent state-law duty of care . . . aris-
ing simply from the relationship of a union to its members.’"
See id. (quoting Int’l Bd. of Elec. Workers v. Hechler, 481
U.S. 851, 862 n.5 (1987)).

   Putting aside these substantial factual and pleading distinc-
tions between Richardson and the case at bar, we observe the
62              BARBOUR v. INTERNATIONAL UNION
Richardson Court’s precedential basis for complete preemp-
tion does not support its conclusion. In finding complete pre-
emption as a jurisdictional matter, the Fifth Circuit stated

     Under Vaca, the NLRA duty of fair representation,
     for the enforcement of which a federal (and state)
     court action is authorized, completely preempts state
     law because of the congressional intent that federal
     law, developed to further the goals of the NLRA,
     entirely govern the duties which an NLRA collective
     bargaining representative owes, by virtue of its posi-
     tion as such, to the workers it represents in that
     capacity.

Id. at 1169.

   The Richardson Court’s reliance on Vaca v. Sipes, 386 U.S.
171 (1967) is misplaced. Vaca was not a case of complete
preemption concerning subject matter jurisdiction in federal
court, but instead addressed whether ordinary preemption
required the application of federal law in state court — the
precise question the UAW could raise in the Maryland state
court upon remand. Thus, Vaca is an unsupportive and inap-
posite basis upon which to embrace § 9(a) complete preemp-
tion. The Richardson Court’s conclusion is particularly
perplexing seeing as it recognized that Vaca "held that th[e]
federal duty of fair representation preempted state substantive
law . . . though it did not preclude state court jurisdiction."
864 F.2d at 1166 (emphasis added).

   In the other case relied upon by the UAW, BIW Deceived
v. Local S6, Industrial Union of Marine and Shipbuilding
Workers of America, 132 F.3d 824 (1st Cir. 1997), tradesmen
went to Maine to interview for employment with Bath Iron
Works. 132 F.3d at 827. Union representatives participated in
the interviews pursuant to a collective bargaining agreement
and, according to the tradesmen, assured them of continued
employment due to Bath’s great need for their skills. Id.
               BARBOUR v. INTERNATIONAL UNION                 63
Despite these assurances, Bath laid off the tradesmen several
months after they began their employment. Id. The workers
consequently filed suit against the union in state court, alleg-
ing, among other things, claims for negligence and fraudulent
misrepresentation. Id.

   The union removed the case to federal court on the basis
that the plaintiffs’ claims were barred by § 9(a) of the NLRA
and/or § 301 of the LMRA. The First Circuit determined
§ 301 foreclosed most of the employees’ claims, but also
alternatively opined

    that preemption [based on the duty of fair representa-
    tion] operates in much the same fashion as [LMRA]
    section 301 preemption. . . . [W]e hold that a district
    court possesses federal question jurisdiction when a
    complaint, though garbed in state-law raiment, suffi-
    ciently asserts a claim implicating the duty of fair
    representation.

Id. at 831–32 (internal citations omitted). The BIW court then
applied the "artful pleading doctrine" to "conclude without
serious question that the instant complaint reveals a colorable
question of federal law and that, therefore, the district court
did not err when it denied the motion to remand." Id. at 833.
I find the First Circuit’s conclusions unpersuasive for several
reasons.

   First, in support of its holding, the First Circuit relied on
Richardson, which, for the reasons set forth above, does not
set out a well-reasoned basis upon which to find complete
preemption. Second, mindful of our obligation to "strictly
construe removal jurisdiction," Mulcahey v. Columbia
Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994), I am
not convinced that the requisite "manifestation of congressio-
nal will" can be found with respect to the § 9(a) duty of fair
representation to create complete preemption, as opposed to
a federal defense of ordinary preemption. Lastly, I note the
64              BARBOUR v. INTERNATIONAL UNION
First Circuit found, without citation to the text of the statute
or any of its legislative history, an implication of complete
preemption for an implied duty of fair representation. See
BWI Deceived, 132 F.3d at 831–33. This simply does not
adhere to Lontz’s requirement that "congressional intent that
state law be entirely displaced must be clear in the text of the
statute." 413 F.3d at 441. In short, I believe the Fifth and First
Circuits conflated complete and ordinary preemption.

   Furthermore, I find the reliance by the UAW and amicus on
United Steelworkers of America v. Rawson, 495 U.S. 362
(1990) puzzling. This is so first and foremost because Rawson
dealt with the application of ordinary preemption in state
court and did not involve the issue of jurisdiction in a federal
court, much less complete preemption as a basis for federal
subject matter jurisdiction. Rawson involved a choice of law
issue, i.e., whether federal labor law either under § 301 or the
duty of fair representation, as opposed to state tort law,
applied in a proceeding against a union in Idaho state court.
See 495 U.S. at 369-72.

   Under the facts presented in Rawson, the Supreme Court
determined that federal law applied to the pending state law
claims in state court and that although the plaintiffs could not
bring suit under § 301, their claim that the union "committed
fraud on the membership in violation of state law . . . might
implicate the duty of fair representation." Id. at 376. Rawson
thus involved the application of ordinary preemption as a
defense in state court to a state law claim, not complete pre-
emption.

   Accordingly, Rawson is good authority for the result that
should be reached here; that whatever the merits of the Retir-
ees’ claims, the UAW’s defense is properly adjudicated in
state court as a defense of ordinary preemption. See Vaca, 386
U.S. at 186, 188 (holding that employees who have failed to
exhaust contractual remedies may sue their employer if the
union "breached its duty of fair representation in its handling
                   BARBOUR v. INTERNATIONAL UNION                          65
of [a] grievance" and noting that "the Missouri courts had
jurisdiction in this case"); see also El Paso Natural Gas Co.
v. Neztsosie, 526 U.S. 473, 485 n.7 (1999) ("[S]tate courts[]
can and do decide questions of federal law, and there is no
reason to think that questions of federal preemption are any
different."); Franchise Tax Bd. v. Constr. Laborers Vacation
Trust, 463 U.S. 1, 12 n.12 (1983) ("If the state courts reject
a claim of federal preemption, that decision may ultimately be
reviewed on appeal by [the Supreme] Court."). The UAW
may have a valid preemption defense, as in Rawson, but that
defense is not a basis upon which subject matter jurisdiction
in a federal court may rest.9 See Vaden v. Discover Bank, 129
S. Ct. 1262, 1272 (2009) (noting that "[f]ederal jurisdiction
cannot be predicated on an actual or anticipated defense").

   In short, the UAW asks us to find exclusive federal subject
matter jurisdiction in the face of presumptions in favor of con-
current jurisdiction and against finding complete preemption
despite the fact that such a determination lacks a clear founda-
tion in an act of Congress or the precedent of either the
Supreme Court or this Court. To do so would eviscerate basic
principles of federalism and recast the most basic of constitu-
tional precepts — subject matter jurisdiction — by judicial
fiat.
  9
    The UAW and amicus also contend that a failure to find complete pre-
emption in this case is "wholly inconsistent with the clearly established
federal labor law principle that a union owes the same duty of fair repre-
sentation to all members of the bargaining unit regardless of their union
affiliation." Petition for Rehearing and Rehearing En Banc at 7 (quotation
and emphasis omitted); see also Brief of the Am. Fed’n of Labor and Con-
gress of Indus. Orgs. at 9. While the foregoing quote is an accurate recita-
tion of the principle described, that principle is not relevant to this case.
   If the Retirees’ claims are barred by the duty of fair representation, then
that determination by the state court would give union members no advan-
tage over nonunion members — there would be no basis for a claim by
either. Conversely, if some or all of the Retirees’ claims are determined
by the state court not to involve the duty of fair representation, then a non-
union member could not have made a § 9(a) claim in the first place.
66                BARBOUR v. INTERNATIONAL UNION
   Specifically, the position advocated by the UAW would
deprive plaintiffs of the most basic right to plead their claims
for relief from injury as they deem appropriate. While that
right is circumscribed in a few narrowly defined instances, the
denial of an injured party’s right to seek relief for state-
authorized claims in the proper state court is a foundational
element of our constitutional system. The UAW’s position in
this case would wholly undercut that foundation and move far
beyond any basis in existing law.

   The Supreme Court, "reluctant to infer pre-emption," Bldg.
& Constr. Trades Council v. Associated Builders & Contrac-
tors of Mass./R.I., Inc., 507 U.S. 218, 224 (1993), has been
steadfast in its support of the face of the complaint rule. See,
e.g., Beneficial Nat’l Bank, 539 U.S. at 12. In the absence of
a clear direction from Congress, which there plainly is not in
§ 9(a) of the NLRA, or a similarly clear direction from the
Supreme Court, there is no basis upon which to conclude that
§ 9(a) of the NLRA "wholly displaces" every state law cause
of action in circumstances like those currently before us. Id.
at 8.

   Thus, I would conclude the doctrine of complete preemp-
tion does not apply here. Consequently, there was no basis for
removal to the district court under 28 U.S.C. § 1441 and the
district court lacked subject matter jurisdiction over the Retir-
ees’ complaint.10, 11
  10
    In the event that we found, as I have, that the duty of fair representa-
tion in § 9(a) does not completely preempt the Retirees’ state law claims,
the UAW argued in the alternative that the claims are completely pre-
empted by § 301 of the LMRA. Preemption under § 301 can only occur
when claims are "founded directly on rights created by collective-
bargaining agreements" or are "substantially dependent on analysis of a
collective-bargaining agreement." Caterpillar Inc., 482 U.S. at 394 (quota-
tion omitted).
  The UAW bases its argument on the following allegations made by two
of the retiree plaintiffs: that they "contacted their Union representatives
                  BARBOUR v. INTERNATIONAL UNION                        67
                                   III.

   While I concur in the judgment of the Court, I respectfully
disagree with the basis for that judgment as set out in the
majority opinion. I would adopt the last-served defendant rule
as the law of this Circuit and affirm that part of the district
court’s judgment holding that the notice of removal was
timely under § 1446(b). I would further hold that the district
court was without subject matter jurisdiction over the Retir-
ees’ claims because the doctrine of complete preemption does
not apply in this case. Accordingly, I would reverse the judg-
ment of the district court and remand this case to the district
court with instructions to remand the case to the Maryland
state court on the basis of the lack of complete preemption.

and asked to grieve or appeal the UAW’s false statements to them regard-
ing the offer of a retirement package and retroactive nature of any package
subsequently offered. Both . . . were informed by Union officers that no
grievance and/or appeal could be filed regarding this matter." J.A. at 51-
52. These allegations, it is argued, "requires interpretation of the CBA."
Appellee’s Br. at 39. I disagree.
   As the Retirees point out, their complaint does not charge the UAW
with negligence by denying access to a grievance procedure or with negli-
gent representation during a grievance proceeding. These allegations,
which appear in the "fact" section of the complaint, merely explain what
inquiries some of the plaintiffs made in response to learning they were
ineligible for the incentive packages. Unlike the situation in BIW
Deceived, in which the union stood "accused of violating a duty of care
that flowed to it pursuant to the [collective bargaining agreement]," 132
F.3d at 833, this record does not indicate any need to analyze the terms
of a collective bargaining agreement in connection with the Retirees’
claims.
   In sum, the Retirees’ state law claims for negligence and negligent mis-
representation are not preempted by § 301.
   11
      I express no view as to the application of ordinary preemption as a
defense which the UAW may raise in the state court. I also "express no
view as to whether such claims on the merits are preempted by federal
law, as this is a question for state courts to resolve." Lontz, 413 F.3d at
438.
68             BARBOUR v. INTERNATIONAL UNION
  Chief Judge Traxler, Judge Wilkinson, Judge Niemeyer,
and Judge Duncan join in this opinion concurring in the judg-
ment.